 



Exhibit 10(i)(G)
U.S. $450,000,000
3-YEAR CREDIT AGREEMENT
Dated as of May 10, 2004
AMENDED AND RESTATED as of September 27, 2005
Among
THE INTERPUBLIC GROUP OF COMPANIES, INC.
as Company
THE INITIAL LENDERS, INITIAL ISSUING BANKS AND SWING LINE BANK NAMED HEREIN
as Initial Lenders, Initial Issuing Banks and Swing Line Bank
CITIBANK, N.A.
as Administrative Agent
JPMORGAN CHASE BANK
as Syndication Agent
HSBC BANK USA,
LLOYDS TSB BANK PLC
and
UBS AG, STAMFORD BRANCH
as Co-Documentation Agents
and
CITIGROUP GLOBAL MARKETS INC.
as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    12  
SECTION 1.03. Accounting Terms
    12  
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    12  
SECTION 2.01. The Advances
    12  
SECTION 2.02. Making the Advances
    13  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    15  
SECTION 2.04. Fees
    16  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    17  
SECTION 2.06. Repayment
    17  
SECTION 2.07. Interest on Advances
    18  
SECTION 2.08. Interest Rate Determination
    18  
SECTION 2.09. Optional Conversion of Revolving Credit Advances
    19  
SECTION 2.10. Prepayments of Advances
    20  
SECTION 2.11. Increased Costs
    21  
SECTION 2.12. Illegality
    21  
SECTION 2.13. Payments and Computations
    22  
SECTION 2.14. Taxes
    22  
SECTION 2.15. Sharing of Payments, Etc.
    24  
SECTION 2.16. Evidence of Debt
    24  
SECTION 2.17. Use of Proceeds
    24  
SECTION 2.18. Temporary Waiver of Remedies
    25  
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    25  
SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and Restatement
    25  
SECTION 3.02. Initial Advance to Each Designated Subsidiary
    26  

3-year Credit Agreement

 



--------------------------------------------------------------------------------



 



         
SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance
    27  
SECTION 3.04. Determinations Under Sections 3.01 and 3.02
    27  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    27  
SECTION 4.01. Representations and Warranties of the Company
    27  
ARTICLE V COVENANTS OF THE COMPANY
    29  
SECTION 5.01. Affirmative Covenants
    29  
SECTION 5.02. Negative Covenants
    31  
SECTION 5.03. Financial Covenants
    34  
ARTICLE VI EVENTS OF DEFAULT
    36  
SECTION 6.01. Events of Default
    36  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    38  
ARTICLE VII GUARANTY
    39  
SECTION 7.01. Guaranty
    39  
SECTION 7.02. Guaranty Absolute
    39  
SECTION 7.03. Waivers and Acknowledgments
    40  
SECTION 7.04. Subrogation
    40  
SECTION 7.05. Continuing Guaranty; Assignments
    41  
ARTICLE VIII THE AGENT
    41  
SECTION 8.01. Authorization and Action
    41  
SECTION 8.02. Agent’s Reliance, Etc.
    41  
SECTION 8.03. Citibank and Affiliates
    42  
SECTION 8.04. Lender Credit Decision
    42  
SECTION 8.05. Indemnification
    42  
SECTION 8.06. Successor Agent
    42  
SECTION 8.07. Sub-Agent
    43  
SECTION 8.08. Other Agents.
    43  
ARTICLE IX MISCELLANEOUS
    43  
SECTION 9.01. Amendments, Etc.
    43  

3-year Credit Agreement

ii



--------------------------------------------------------------------------------



 



         
SECTION 9.02. Notices, Etc.
    43  
SECTION 9.03. No Waiver; Remedies
    44  
SECTION 9.04. Costs and Expenses
    44  
SECTION 9.05. Right of Set-off
    45  
SECTION 9.06. Binding Effect
    45  
SECTION 9.07. Assignments and Participations
    46  
SECTION 9.08. Confidentiality
    48  
SECTION 9.09. Designated Subsidiaries
    48  
SECTION 9.10. Governing Law
    49  
SECTION 9.11. Execution in Counterparts
    49  
SECTION 9.12. Judgment
    49  
SECTION 9.13. Jurisdiction, Etc.
    49  
SECTION 9.14. Substitution of Currency
    50  
SECTION 9.15. No Liability Regarding Letters of Credit
    50  
SECTION 9.16. Patriot Act Notification
    50  
SECTION 9.17. Waiver of Jury Trial
    51  

3-year Credit Agreement

iii



--------------------------------------------------------------------------------



 



Schedules

     
Schedule I
  - List of Applicable Lending Offices
Schedule 2.01(c)
  - Existing Letters of Credit
Schedule 5.02(e)
  - Acquisitions
Schedule 5.02(h)
  - Subsidiary Debt
Schedule 5.03(b)
  - Terms of Subordination

Exhibits

     
Exhibit A
  - Form of Note
Exhibit B
  - Form of Notice of Borrowing
Exhibit C
  - Form of Assignment and Acceptance
Exhibit D-1
  - Form of Opinion of Cleary, Gottlieb, Steen & Hamilton
Exhibit D-2
  - Form of Opinion of In-House Counsel for the Company
Exhibit E
  - Form of Designation Agreement

3-year Credit Agreement

iv



--------------------------------------------------------------------------------



 



3-YEAR CREDIT AGREEMENT
Dated as of May 10, 2004
AMENDED AND RESTATED as of September 27, 2005
          THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and initial issuing banks (the “Initial Issuing Banks”)
and Swing Line Banks (as hereinafter defined) listed on the signature pages
hereof, JPMORGAN CHASE BANK, N,.A., as Syndication Agent, HSBC BANK USA, LLOYDS
TSB BANK PLC AND UBS AG, STAMFORD BRANCH, as co-documentation agents, CITIGROUP
GLOBAL MARKETS INC., as lead arranger and book manager, and CITIBANK, N.A.
(“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:
          PRELIMINARY STATEMENT. The Company, the lenders parties thereto and
Citibank, as agent, are parties to the 3-Year Credit Agreement dated as of
May 10, 2004, as amended as of September 29, 2004, March 31, 2005 and June 22,
2005 (the “Existing Credit Agreement”). Subject to the satisfaction of the
conditions set forth in Section 3.01, the Borrower, the parties hereto and
Citibank, as Agent, desire to amend and restate the Existing Credit Agreement as
herein set forth.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means a Revolving Credit Advance or a Swing Line Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Citibank at its office at
399 Park Avenue, New York, New York 10043, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Amendment and Restatement” has the meaning specified in Section 3.01.
3-year Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody's   Base Rate Advances   Eurocurrency Rate Advances
Level 1
               
BB+ and Ba1 or above
    0.150 %     1.150 %
Level 2
               
BB and Ba2
    0.550 %     1.550 %
Level 3
               
Lower than Level 2
    0.750 %     1.750 %

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody's   Percentage
Level 1
       
BB+ and Ba1 or above
    0.350 %
Level 2
       
BB and Ba2
    0.450 %
Level 3
       
Lower than Level 2
    0.500 %

     “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate Advances plus the aggregate Available Amount of Letters of Credit
exceeds 50% of the aggregate Revolving Credit Commitments, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

          Public Debt Rating   Applicable S&P/Moody's   Utilization Fee
Level 1
       
BB+ and Ba1 or above
    0.250 %
Level 2
       
BB and Ba2
    0.500 %
Level 3
       
Lower than Level 2
    0.500 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
3-year Credit Agreement

2



--------------------------------------------------------------------------------



 



     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and
     (c) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrower Information” has the meaning specified in Section 9.08.
     “Borrowers” means, collectively, the Company and the Designated
Subsidiaries from time to time.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
     “Commitment” means a Revolving Credit Commitment, Swing Line Commitment or
a Letter of Credit Commitment.
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan, Euro and any other currency requested by the applicable
Borrower that can be provided by all Lenders.
     “Committed L/C Currencies” means lawful currency of the United Kingdom of
Great Britain and Northern Ireland, lawful currency of The Swiss Federation,
lawful currency of Japan, lawful currency of Singapore, lawful currency of
Canada, lawful currency of Sweden, lawful currency of Denmark, lawful currency
of Australia, Euro and any other currency requested by the applicable Borrower
that can be provided by all Issuing Banks.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
3-year Credit Agreement

3



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with those of the Company in its
Consolidated financial statements as of such date.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (3) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (4) otherwise to assure a creditor against loss, and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; provided, however, that the term “Debt”
shall not include obligations under agreements providing for indemnification,
deferred purchase price payments or similar obligations incurred or assumed in
connection with the acquisition or disposition of assets or stock, whether by
merger or otherwise.
     “Debt for Borrowed Money” of the Company means, without duplication, Debt
for money borrowed (including unreimbursed drawings under letters of credit) or
any capitalized lease obligation, any obligation under a purchase money
mortgage, conditional sale or other title retention agreement or any obligation
under notes payable or drafts accepted representing extensions of credit, but
shall not include any Debt in respect of Hedge Agreements.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Designated Subsidiary” means any direct or indirect wholly-owned
Subsidiary of the Company designated for borrowing privileges under this
Agreement pursuant to Section 9.09.
     “Designation Agreement” means, with respect to any Designated Subsidiary,
an agreement in the form of Exhibit E hereto signed by such Designated
Subsidiary and the Company.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.
3-year Credit Agreement

4



--------------------------------------------------------------------------------



 



     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) Interest Expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) non-cash, non-recurring charges in an amount not
to exceed $50,000,000 taken with respect to the impairment of the remaining book
value of Cab (No. 1) Limited (formerly known as Brands Hatch Leisure Limited),
Octagon Worldwide Limited and Octagon Worldwide Inc. and their respective
Subsidiaries, (f) all impairment charges taken with respect to capital
expenditures made on or after January 1, 2003 on behalf of Cab (No. 1) Limited,
Octagon Worldwide Limited and Octagon Worldwide Inc. and their respective
Subsidiaries, (g) payments made by the Company not to exceed $185,000,000 (up to
$90,000,000 of which may be in cash) relating to the settlement of certain
litigation or regulatory matters, (h) from and after such time as the Company
adopts the fair value based method of accounting for stock-based employee
compensation in accordance with Statement of Financial Accounting Standards
No. 123 and Statement of Financial Accounting Standards No. 148, non-cash
charges related to such adoption, (i) cash payments made by the Company relating
to the cash consideration paid by the Company not exceeding $160,000,000 in
connection with the liabilities and obligations of Cab (No. 1) Limited, Octagon
Worldwide Limited and Octagon Worldwide Inc. and their respective Subsidiaries,
(j) non-cash, non-recurring long-lived asset investment impairment charges in an
amount not to exceed $500,000,000 taken in the fiscal periods ending September
30, 2004, December 31, 2004, March 31, 2005 and June 30, 2005, (k) non-cash
charges related to the retirement of indebtedness and (l) non-cash investment
impairment charges not to exceed $25,000,000, in each case determined in
accordance with GAAP for such period.
     “Effective Date” means May 10, 2004.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Company, each such approval not to
be unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.
     “Equivalent” in Dollars of any Committed Currency or Committed L/C Currency
on any date means the equivalent in Dollars of such currency determined by using
the quoted spot rate at which the Sub-Agent’s principal office in London offers
to exchange Dollars for such currency in London at approximately 4:00 P.M.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such date as is required pursuant to the terms of this Agreement, and the
“Equivalent” in any Committed Currency or Committed L/C Currency of Dollars
means the equivalent in such currency of Dollars determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
such currency for Dollars in London at approximately 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Company or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Company or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under
3-year Credit Agreement

5



--------------------------------------------------------------------------------



 



Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
     “EURIBO Rate” means, for any Interest Period, the rate per annum appearing
on Moneyline Telerate Markets Page 248 (or on any successor or substitute page,
or any successor to or substitute for Moneyline Telerate Markets, providing rate
quotations comparable to those currently provided on such page of Moneyline
Telerate Markets, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
respective rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.08).
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a)(i) in the case of any
Borrowing denominated in Dollars or any Committed Currency other than Euro, the
rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1% per
annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the respective rates per annum at which
deposits in Dollars or the applicable Committed Currency are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.08) or
(ii) in the case of any Borrowing denominated in Euro, the EURIBO Rate by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.
3-year Credit Agreement

6



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Existing Credit Agreement” has the meaning specified in the Preliminary
Statement.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Interest Expense” means, for any period, without duplication, (i) interest
expense (including the interest component on obligations under capitalized
leases), whether paid or accrued, on all Debt of the Company and its
Consolidated Subsidiaries and (ii) only for purposes of Section 5.03(a)(ii),
cash dividends, whether paid or accrued, on any preferred stock of the Company
that is convertible into common stock of the Company within 48 months following
the issuance thereof, in each case for such period.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, or nine or twelve months if available to all Lenders, as
such Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (i) such Borrower may not select any Interest Period that ends after the
Termination Date;
3-year Credit Agreement

7



--------------------------------------------------------------------------------



 



     (ii) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(c)(i).
     “Lenders” means the Initial Lenders, each Swing Line Bank, each Issuing
Bank and each Person that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) the amount set forth opposite the Issuing Bank’s name on the signature pages
hereto under the caption “Letter of Credit Commitment” or (b) if such Issuing
Bank has entered into one or more Assignment and Acceptances, the amount set
forth for such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $200,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
3-year Credit Agreement

8



--------------------------------------------------------------------------------



 



     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and the
assignment of the right to receive income.
     “Loan Document” means this Agreement, the Notes, if any, and the other L/C
Related Documents.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or results of operations of the Company and its
Consolidated Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or results of operations of the Company and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any other Loan Document or (c) the
ability of the Company to perform its obligations under this Agreement or any
other Loan Document.
     “Material Subsidiary” means each Consolidated Subsidiary of the Company
organized in the United States or any political subdivision thereof that had, as
of the end of the most recently ended fiscal year, aggregate revenues for such
fiscal year equal to at least $25,000,000.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is
maintained for employees of the Company or any ERISA Affiliate and at least one
Person other than the Company and the ERISA Affiliates or (b) was so maintained
and in respect of which the Company or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.
     “Net Cash Proceeds” means, with respect to any sale, lease, transfer or
other disposition of any asset, business or entity by the Company or any of its
Subsidiaries, the aggregate amount of cash received by the Company and its
Subsidiaries in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other similar
fees and commissions, (b) the amount of estimated taxes payable as a direct
result of such transaction (for the avoidance of doubt, taxes in respect of the
operations of such asset, business or entity need not be deducted) and (c) the
amount of any Debt secured by a Lien on such asset that, by the terms of the
agreement or instrument governing such Debt, is required to be repaid by the
Company or such Subsidiary upon such disposition, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid or payable to a Person that is not an Affiliate of
the Company and are properly attributable to such transaction or to the asset,
business or entity that is the subject thereof, as determined by an appropriate
officer of the Company.
     “Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
3-year Credit Agreement

9



--------------------------------------------------------------------------------



 



     “Payment Office” means, for any Committed Currency or Committed L/C
Currency, such office of Citibank as shall be from time to time selected by the
Agent and notified by the Agent to the Company and the Lenders.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date, the lowest rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s shall
have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be determined by reference
to the available Public Debt Rating announced by either S&P or Moody’s; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 3 under the definition of “Applicable
Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as the case
may be; (c) if any such rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (d) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.
     “Reference Banks” means Citibank, HSBC Bank USA and JPMorgan Chase Bank,
N.A.
     “Register” has the meaning specified in Section 9.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Revolving Credit Advances, or, if no
such principal amount is then outstanding, Lenders having at least a majority in
amount of the Revolving Credit Commitments.
     “Revolving Credit Advance” means an Advance by a Lender to any Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Sections 2.01(a) or 2.03(c).
     “Restatement Date” has the meaning specified in Section 3.01.
     “Revolving Credit Commitment” means as to any Lender the obligation of such
Lender to make Revolving Credit Advances to any Borrower in (a) the Dollar
amount set forth opposite such Lender’s name on the signature pages hereof under
the caption “Revolving Credit Commitment” or (b) if such Lender has entered into
any Assignment and Acceptance, the Dollar amount set forth for such Lender in
the Register
3-year Credit Agreement

10



--------------------------------------------------------------------------------



 



maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is maintained for
employees of the Company or any ERISA Affiliate and no Person other than the
Company and the ERISA Affiliates or (b) was so maintained and in respect of
which the Company or any ERISA Affiliate could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.
     “SPC” has the meaning specified in Section 9.07(f) hereto.
     “Sub-Agent” means Citibank International plc.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Swing Line Advance” means an Advance in Dollars made by any Swing Line
Bank to any Borrower as part of a Swing Line Borrowing pursuant to
Section 2.01(b) or by any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means Citibank and any other Lender that expressly agrees
in a writing delivered to the Company and the Agent to perform in accordance
with all of the obligations that, by the terms of this Agreement, are required
to be performed by such Lender as a Swing Line Bank.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by any Swing Line Bank.
     “Swing Line Commitment” means with respect to any Swing Line Bank at any
time the amount set forth opposite such Swing Line Bank’s name on the signature
pages hereof, as such amount may be increased, terminated or reduced, as the
case may be, at or prior to such time pursuant to Section 2.05.
     “Swing Line Facility” has the meaning specified in Section 2.01(b).
     “Termination Date” means the earlier of (a) May 9, 2007 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit to any
Borrower in an amount (converting all non-Dollar amounts into the then Dollar
Equivalent thereof) equal to the excess of (a) the amount of its Letter of
Credit Commitment over (b) the aggregate Available Amount of all Letters of
Credit issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances
(based in respect of any Revolving Credit Advances denominated in a Committed
Currency or the Equivalent in Dollars at such time) made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the
3-year Credit Agreement

11



--------------------------------------------------------------------------------



 



aggregate principal amount of all Swing Line Advances then outstanding and
(B) the aggregate Available Amount of all the Letters of Credit outstanding at
such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. . All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e), as amended by the
Company’s adoption of the fair value based method of accounting for stock-based
employee compensation in accordance with Statement of Financial Accounting
Standards No. 123 and Statement of Financial Accounting Standards No. 148
(“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances. (a) Revolving Credit Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) for all Borrowers
not to exceed such Lender’s Unused Commitment. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $100,000 in excess
thereof in the case of Revolving Credit Advances denominated in Dollars and the
Equivalent of $5,000,000 or an integral multiple of $100,000 in excess thereof
in the case of Revolving Credit Advances denominated in any Committed Currency
(determined on the date of the applicable Notice of Borrowing) and shall consist
of Revolving Credit Advances of the same Type made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Swing Line Advances. Each Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Swing Line Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date (i) in an aggregate amount of Swing
Line Advances made by all Swing Line Banks to all Borrowers not to exceed at any
time outstanding $5,000,000 (the “Swing Line Facility”) and (ii) in an amount
not to exceed the Unused Commitments of the Lenders on such Business Day. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $500,000 or an integral multiple of $10,000 in excess thereof and
shall consist of a Base Rate Advance. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, any Borrower
may borrow under this Section 2.01(b), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(b).
          (c) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of any Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date (i) in an aggregate Available Amount for all Letters of Credit issued by
all Issuing Banks not to exceed at any time the Letter of Credit Facility at
such time, (ii) in an amount for each Issuing Bank (converting all non-Dollar
amounts into the then Dollar Equivalent thereof) not to exceed the amount of
such Issuing Banks’ Letter of Credit Commitment at such time and (iii) in an
amount for each such Letter of Credit (converting all non-Dollar amounts into
the then Dollar Equivalent thereof) not to exceed an amount equal to the Unused
Commitments of the Lenders
3-year Credit Agreement

12



--------------------------------------------------------------------------------



 



at such time. Each Letter of Credit shall be in an amount of $25,000 (or the
Equivalent thereof in any Committed L/C Currency) or any integral multiple of
$1,000 in excess thereof. No Letter of Credit shall have an expiration date
(including all rights of any Borrower or the beneficiary to require renewal)
later than the earlier of (x) 15 days prior to the Termination Date or (y) the
date that is one year after the issuance thereof; provided that any Letter of
Credit which provides for automatic one-year extension(s) of such expiration
date shall be deemed to comply with the foregoing requirement if the Issuing
Bank has the unconditional right to prevent any such automatic extension from
taking place. Within the limits referred to above, any Borrower may request the
issuance of Letters of Credit under this Section 2.01(c), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(c); provided
that such Borrower shall only request Letters of Credit to be issued by Citibank
at any time hereunder. Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided that all
such letters of credit shall be permitted to expire on their respective
expiration dates as in effect on the date of this Agreement (and the respective
Issuing Banks are permitted to take such steps under such letters of credit
which have automatic renewal or extension provisions to prevent such automatic
renewals or extensions from occurring) and any replacement of any such letter of
credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement. The terms “issue”, “issued”, “issuance” and all similar terms, when
applied to a Letter of Credit, shall include any renewal, extension or amendment
thereof.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(a) and except with respect to Advances made
pursuant to Section 2.03(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 10:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars, (y) 4:00 P.M. (London time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (z) 12:00 noon (New York City time) on the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent (and,
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, simultaneously to the Sub-Agent), which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or facsimile in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Advance; provided,
however, that if any such notice shall fail to specify a currency, Dollars shall
be deemed to have been specified. Each Lender shall, before 2:00 P.M. (New York
City time) on the date of such Revolving Credit Borrowing, in the case of a
Revolving Credit Borrowing consisting of Revolving Credit Advances denominated
in Dollars, and before 4:00 P.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower requesting the
Revolving Credit Borrowing at the Agent’s address referred to in Section 9.02
or, in the case of a Revolving Credit Borrowing in a Committed Currency, at the
applicable Payment Office, as the case may be; provided, however, that the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and outstanding on the
date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Banks for repayment
of such Swing Line Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than 3:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the applicable Borrower to each Swing Line Bank and the Agent, of
which the Agent shall give prompt notice to the Lenders. Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed at once in writing, or facsimile, specifying therein the requested
(i) date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of
such Borrowing (which maturity shall be no later than the tenth Business Day
after the requested date of
3-year Credit Agreement

13



--------------------------------------------------------------------------------



 



such Borrowing. Each Swing Line Bank shall, before 5:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, make such Swing Line Bank’s
ratable portion of such Swing Line Borrowing available (based on the respective
Swing Line Commitments of the Swing Line Banks) to the Agent at the Agent’s
Account, in same day funds in Dollars. After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the applicable Borrower at the Agent’s
address referred to in Section 9.02. The principal amount of any Swing Line
Borrowing made pursuant to this Section 2.02(b) shall accrue interest at the
Base Rate and shall be for the account of the Swing Line Bank from the date such
funds are made available to such Borrower to the date on which each other Lender
purchases from such Swing Line Bank and such Swing Line Bank sells and assigns
to each such other Lender such other Lender’s Ratable Share of such outstanding
Swing Line Advance pursuant to the immediately following sentence of this
Section 2.02(b). Upon written demand by any Swing Line Bank with a Swing Line
Advance, with a copy of such demand to the Agent, each other Lender will
purchase from such Swing Line Bank, and such Swing Line Bank shall sell and
assign to each such other Lender, such other Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Swing Line Bank,
by deposit or transfer to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Swing Line
Advance to be purchased by such Lender. Each Borrower hereby agrees to each such
sale and assignment. Each Lender agrees to purchase its Ratable Share of an
outstanding Swing Line Advance on (i) the Business Day on which demand therefor
is made by the Swing Line Bank which made such Advance, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Upon any such assignment by a
Swing Line Bank to any other Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, this Agreement, any Notes or any
Borrower. If and to the extent that any Lender shall not have so made the amount
of such Swing Line Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date such Lender is required to have made such amount
available to the Agent until the date such amount is paid to the Agent, at the
Federal Funds Rate. If such Lender shall pay to the Agent such amount for the
account of such Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by such Swing Line Bank shall be
reduced by such amount on such Business Day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Borrowing is less than $5,000,000 (or
the Equivalent thereof in a Committed Currency) or if the obligation of the
applicable Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than twenty separate Borrowings.
          (d) Each Notice of Revolving Credit Borrowing and each Notice of Swing
Line Borrowing of any Borrower shall be irrevocable and binding on such
Borrower. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the applicable Borrower requesting such Revolving Credit Borrowing
shall indemnify each applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Credit Borrowing for such Revolving
Credit Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Advance, as a result
of such failure, is not made on such date.
          (e) Unless the Agent shall have received notice from an applicable
Lender prior to the time of any Revolving Credit Borrowing, except with respect
to Borrowings pursuant to Section 2.03(c), or any Swing Line Borrowing, as the
case may be, that such Lender will not make available to the Agent such Lender’s
ratable portion of such Revolving Credit Borrowing or Swing Line Borrowing, as
the case may be, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, in accordance with subsection (a) or (b) of
this Section 2.02 and the
3-year Credit Agreement

14



--------------------------------------------------------------------------------



 



Agent may, in reliance upon such assumption, make available to the applicable
Borrower proposing the Borrowing on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender and such Borrower severally agree to repay
to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Agent, at (i) in the
case of such Borrower, the higher of (A) the interest rate applicable at the
time to the Advances comprising such Borrowing and (B) the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, (A) the Federal Funds Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in Committed Currencies. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing or the Swing Line Bank’s Swing Line Advance as part of such
Swing Line Borrowing for purposes of this Agreement.
          (f) The failure of any applicable Lender or Swing Line Bank to make
the Revolving Credit Advance, except Advances made pursuant to Section 2.03(c),
or Swing Line Advance, as the case may be, to be made by it as part of any
Borrowing shall not relieve any other Lender or Swing Line Bank of its
obligation, if any, hereunder to make its Revolving Credit Advance or Swing Line
Advance on the date of such Revolving Credit Borrowing or Swing Line Borrowing,
as the case may be, but no Lender or Swing Line Bank shall be responsible for
the failure of any other Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by such other Lender or Swing Line Bank
on the date of any Revolving Credit Borrowing or Swing Line Borrowing, as the
case may be.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency of
such Letter of Credit, (iii) expiration date of such Letter of Credit (which
shall not be later than the earlier of (x) 15 days prior to the Termination Date
or (y) the date that is one year after the issuance thereof; provided that any
Letter of Credit which provides for automatic one-year extension(s) of such
expiration date shall be deemed to comply with the foregoing requirement if the
Issuing Bank has the unconditional right to prevent any such automatic extension
from taking place and each Issuing Bank hereby agrees to exercise such right to
prevent any such automatic extension for each Letter of Credit outstanding after
the Termination Date), (iv) name and address of the beneficiary of such Letter
of Credit and (v) form of such Letter of Credit, and shall be accompanied by
such customary application and agreement for letter of credit as such Issuing
Bank may specify to the Borrower requesting such issuance for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower requesting such issuance at its office referred to in Section 9.02 or
as otherwise agreed with such Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and
3-year Credit Agreement

15



--------------------------------------------------------------------------------



 



that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended pursuant to an
assignment in accordance with Section 9.07 or otherwise pursuant to this
Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Advance (and
shall be made whether or not the conditions set forth in Section 3.03 have been
satisfied; it being understood that no representations or warranties shall be
made or deemed made by any Borrower in connection with such drawing), which, in
the case of a Letter of Credit denominated in Dollars, shall be a Base Rate
Advance, in the amount of such draft or, in the case of a Letter of Credit
denominated in any currency other than Dollars, shall be a Base Rate Advance in
the Equivalent in Dollars on the date such draft is paid. Each Issuing Bank
shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) of each
drawing under any Letter of Credit issued by it to the Company, the applicable
Borrower (if not the Company) and the Agent. Upon written demand by such Issuing
Bank, with a copy of such demand to the Agent and the Company, each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Issuing Bank, by deposit to the Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Each Lender acknowledges and agrees
that its obligation to make Advances pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of any such
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Revolving Credit Advance made
by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of such Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent and each Lender (with a copy to the Company) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Revolving Credit Commitment from the Effective Date in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2005,
and on the Termination Date.
3-year Credit Agreement

16



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the third Business Day after the last day of each March, June, September and
December, commencing with the quarter ended December 31, 2005, and on the
Termination Date payable upon demand; provided that the Applicable Margin shall
be 2% above the Applicable Margin in effect upon the occurrence and during the
continuation of an Event of Default if the Borrowers are required to pay default
interest pursuant to Section 2.07(b).
     (ii) Each Borrower shall pay to each Issuing Bank for its own account a fee
on the aggregate Available Amount of all Letters of Credit issued by such
Issuing Bank at the request of such Borrower and outstanding from time to time
during each calendar quarter at a rate per annum equal to 0.125% payable in
arrears quarterly on the third Business Day after the last day of each March,
June, September and December, commencing with the quarter ended December 31,
2005, and on the Termination Date payable upon demand.
          (c) Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Company shall have the right, upon at least three Business Days’ notice to
the Agent, to permanently terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that, in
the case of Revolving Credit Commitments, each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $100,000 in excess
thereof, and, in the case of Swing Line Commitments, each partial reduction
shall be in the aggregate amount of $500,000 or an integral multiple of $10,000
in excess thereof.
          SECTION 2.06. Repayment. (a) Revolving Credit Advances. Each Borrower
shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding to such Borrower.
          (b) Swing Line Advances. Each Borrower shall repay to the Agent for
the account of the Swing Line Banks and each other Lender which has made a Swing
Line Advance the outstanding principal amount of each Swing Line Advance made by
each of them by no later than the earlier of (i) the tenth Business Day after
the requested date of such Borrowing and (ii) the Termination Date.
          (c) Letter of Credit Reimbursements. The obligation of any Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, to repay any Advance that results from payment of a
drawing under a Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by a Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by such Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of any Letter of
Credit;
     (iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
3-year Credit Agreement

17



--------------------------------------------------------------------------------



 



Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance and Swing Line Advance made to it and owing to each Lender from
the date of such Revolving Credit Advance or Swing Line Advance, as the case may
be, until such principal amount shall be paid in full, at the following rates
per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full or Swing Line Advance is paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee, if any, in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Borrowers shall pay interest
on (i) the unpaid principal amount of each Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
3-year Credit Agreement

18



--------------------------------------------------------------------------------



 



          (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Revolving Credit Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Borrower of such Eurocurrency Advances will, on the
last day of the then existing Interest Period therefor, (1) if such Eurocurrency
Rate Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) redenominate such Advances into an Equivalent amount of Dollars
and Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be redenominated into an Equivalent amount of Dollars
and be Converted into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000 (or the
Equivalent thereof in any Committed Currency), such Advances shall automatically
Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be redenominated into an Equivalent
amount of Dollars and be Converted into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.
          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate for any Eurocurrency Rate Advances,
     (i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,
     (ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the applicable Borrower or be automatically Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Committed
Currency, be prepaid by the applicable Borrower or be automatically
redenominated into an Equivalent amount of Dollars and be Converted into a Base
Rate Advance, and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Base Rate Advances into Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.
     SECTION 2.09. Optional Conversion of Revolving Credit Advances. The
Borrower of any Revolving Credit Advance may on any Business Day, upon notice
given to the Agent not later than 11:00 A.M.
3-year Credit Agreement

19



--------------------------------------------------------------------------------



 



(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any part of such Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c) and no Conversion of any such Advances shall
result in more separate Borrowings than permitted under Section 2.02(c). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower giving such notice.
          SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower
may, upon notice at least one Business Day prior to the date of such prepayment,
in the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New
York City time) on the date of such prepayment, in the case of Base Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing or Swing Line Advances comprising part of
the same Swing Line Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $100,000 in excess
thereof in the case of Revolving Credit Advances denominated in Dollars (or in
an aggregate principal amount of $500,000 or an integral multiple of $10,000 in
excess thereof in the case of Swing Line Advances) and the Equivalent of
$5,000,000 or an integral multiple of $100,000 in excess thereof in the case of
Revolving Credit Advances denominated in any Committed Currencies (determined on
the date notice of prepayment is given) and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
          (b) Mandatory Prepayments. (i) If the Agent notifies the Company on
the second Business Day prior to any interest payment date that the sum of
(A) the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (both (A) and (B) determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies and
Committed L/C Currencies then outstanding exceeds 103% of the aggregate
Revolving Credit Commitments of the Lenders on such date, the Borrowers shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances owing by the Borrowers in an aggregate amount
sufficient to reduce such sum after such payment to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders. The Agent shall
provide such notice to the Company at the request of any Lender.
          (ii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Company and the Lenders.
          (c) Letters of Credit. The Company shall, on the day that is 15 days
prior to the Termination Date, pay to the Agent for deposit in the L/C Cash
Deposit Account an amount sufficient to cause the aggregate amount on deposit in
the L/C Cash Deposit Account to equal the sum of (a) 103% of the Dollar
Equivalent of the aggregate Available Amount of all Letters of Credit then
outstanding denominated in any Committed L/C Currency and (b) 100% of the
aggregate Available Amount of all Letters of Credit then outstanding denominated
in Dollars. Upon the drawing of any such Letter of Credit, to the extent funds
are on deposit in the L/C Cash Deposit Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law, and if so
applied, then such reimbursement shall be deemed a repayment of the
corresponding Advance in respect of such Letter of Credit. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
3-year Credit Agreement

20



--------------------------------------------------------------------------------



 



obligations of the Borrowers thereunder shall have been paid in full, the
balance, if any, in such L/C Cash Deposit Account shall be promptly returned to
the Company.
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
request issued after the date hereof by any central bank or other governmental
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances or agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall
constitute prima facie evidence of such amounts.
          (b) If any Lender determines that due to the introduction of or any
change in or in the interpretation of any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the date hereof, taking into consideration the
policies of such Lender and any corporation controlling such Lender with respect
to capital adequacy, increases or would increase the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such increase is based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type and the effect of such increase is
to reduce the rate of return on such Lender’s capital or on the capital of the
corporation controlling such Lender, then, upon demand by such Lender (with a
copy of such demand to the Agent), the Company shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder. A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall constitute prima facie evidence of such amounts.
          (c) If any governmental authority of the jurisdiction of any Committed
Currency or Committed L/C Currency (or any other jurisdiction in which the
funding operations of any Lender shall be conducted with respect to such
Committed Currency or Committed L/C Currency) shall introduce or increase any
reserve, liquid asset or similar requirement after the date hereof with respect
to any category of deposits or liabilities customarily used to fund loans in
such Committed Currency or Committed L/C Currency, or by reference to which
interest rates applicable to loans in such Committed Currency or Committed L/C
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Advance denominated in a
Committed Currency, and such Lender shall deliver to the relevant Borrowers a
notice requesting compensation under this paragraph, then the relevant Borrowers
will pay to such Lender on each date on which interest is paid pursuant to
Section 2.07 with respect to each affected Advance denominated in a Committed
Currency, an amount that will compensate such Lender for such additional cost. A
certificate in reasonable detail as to the amount of such increased cost,
submitted to the Company and the Agent by such Lender shall constitute prima
facie evidence of such amounts.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts after the date hereof that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency
hereunder, (a) each Eurocurrency Rate Advance will automatically, upon such
demand, (i) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance and (ii) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be redenominated into an Equivalent
amount of Dollars and be Converted into a Base Rate Advance and (b) the
3-year Credit Agreement

21



--------------------------------------------------------------------------------



 



obligation of the Lenders to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder, except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency or
Committed L/C Currency, not later than 12:00 noon (New York City time) on the
day when due in Dollars to the Agent at the applicable Agent’s Account in same
day funds and without deduction, set off or counterclaim. Each Borrower shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (at the Payment Office for such Committed Currency) on the day
when due in such Committed Currency to the Agent, by deposit of such funds to
the applicable Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under any Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
          SECTION 2.14. Taxes. (a) Any and all payments by each Borrower
hereunder or under any Notes shall be made, in accordance with Section 2.13,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Agent, taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies,
3-year Credit Agreement

22



--------------------------------------------------------------------------------



 



imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under any Notes being hereinafter referred to as “Taxes”).
If any Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender or the Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.14) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
          (b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”).
          (c) Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment. In the
case of any payment hereunder or under any Notes by or on behalf of such
Borrower through an account or branch outside the United States or by or on
behalf of such Borrower by a payor that is not a United States person, if such
Borrower determines that no Taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Company
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Company with two original Internal Revenue Service
forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any Notes. If the form provided by a
Lender at the time such Lender first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Acceptance pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrowers and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Company with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not
3-year Credit Agreement

23



--------------------------------------------------------------------------------



 



required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps at such Lender’s expense as the
Lender shall reasonably request to assist the Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances or Swing Line
Advances owing to it (other than pursuant to Section 2.11, 2.14 or 9.04(c)) in
excess of its Ratable Share of payments on account of the Revolving Credit
Advances or Swing Line Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Revolving
Credit Advances or Swing Line Advances owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder and (iv) the amount of any sum received
by the Agent from such Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Company and its Consolidated Subsidiaries,
including commercial paper backstop and acquisition financing.
3-year Credit Agreement

24



--------------------------------------------------------------------------------



 



          SECTION 2.18. Temporary Waiver of Remedies. The Lenders agree not to
pursue any remedies they may have in respect of the Existing Credit Agreement
(including the giving of notice under Section 6.01 thereof or the making of any
demand under Section 6.02 thereof) until the end of the second Business Day
following the earlier of September 30 and the delivery of the financial
statements referred to in Section 3.01(e).
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
(this “Amendment and Restatement”) shall become effective, with respect to
Section 2.18, on September 27, 2005 and, with respect to all other provisions,
on the first date (the “Restatement Date”) on which the following conditions
have been satisfied:
     (a) The Agent shall have received counterparts of this Amendment and
Restatement executed by the Company and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and Restatement.
     (b) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the invoiced accrued fees and expenses of counsel to
the Agent).
     (c) On the Restatement Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Restatement Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 (other
than the last sentence of Section 4.01(e)) are correct on and as of the
Restatement Date,
     (ii) Since the Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at December 31, 2004, and except as disclosed in
the Company’s reports filed with the SEC or as otherwise disclosed to the
Lenders since such date and on or prior to September 27, 2005, there has been no
Material Adverse Change, and
     (iii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Restatement Date the
following, each dated the Restatement Date, in form and substance satisfactory
to the Agent and in sufficient copies for each Lender:
     (i) Any Notes required by each Lender executed by the Company and made
payable to the order of such Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors or the
Finance Committee of the Board of Directors of the Company approving this
Amendment and Restatement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and Restatement.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Amendment and Restatement and the other documents to be
delivered by it hereunder.
     (iv) A favorable opinion of Nicholas J. Camera, General Counsel of the
Company, and of Cleary, Gottlieb, Steen & Hamilton, counsel for the Company,
substantially in the form of Exhibits D-2 and D-1 hereto, respectively.
3-year Credit Agreement

25



--------------------------------------------------------------------------------



 



     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (e) The Lenders shall have received copies on or before September 30, 2005
of the Company’s reports filed with the Securities and Exchange Commission on
Form 10-K for the period ended December 31, 2004 and Form 10-Q for the periods
ended March 31, 2005 and June 30, 2005 as filed with the Securities and Exchange
Commission.
     (f) Neither the Agent nor the Company shall have received notice from the
Required Lenders within two Business Days after the delivery of the financial
statements referred to in clause (e) above to the Lenders that such financial
statements and the financial data contained in the footnotes thereto are not
substantially similar to the preliminary financial statements provided to the
Lenders on September 27, 2005.
     (g) The Company shall have terminated the commitments, and paid in full all
Debt, interest, fees and other amounts outstanding, under the 364-Day Credit
Agreement dated as of May 10, 2004 as amended (the “Existing 364-Day Credit
Agreement”), among the Company, the lenders parties thereto and Citibank, as
agent, and each of the Lenders that is a party to the Existing 364-Day Credit
Agreement hereby waives, upon execution of this Agreement, the three Business
Days’ notice required by Section 2.05 of the Existing 364-Day Credit Agreement
relating to the termination of commitments thereunder.
          SECTION 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary is subject to the receipt by the Agent on or before the date of such
initial Advance of each of the following, in form and substance reasonably
satisfactory to the Agent and dated such date, and (except for any Notes) in
sufficient copies for each Lender:
     (a) Any Notes required by each Lender executed by such Designated
Subsidiary and made payable to the order of such Lender pursuant to
Section 2.16.
     (b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and any Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.
     (c) A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and any Notes to be
delivered by it and the other documents to be delivered by it hereunder.
     (d) A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and any Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
     (e) A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
     (f) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the forms of Exhibits D-1 and D-2 hereto,
respectively, and as to such other matters as any Lender through the Agent may
request.
     (g) Such other approvals, opinions or documents as any Lender, through the
Agent may reasonably request.
3-year Credit Agreement

26



--------------------------------------------------------------------------------



 



          SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than a Swing Line Advance
made by a Lender pursuant to Section 2.02(b) and an advance made by any Issuing
Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing, other than Borrowings made pursuant to Section 2.03(c), and the
obligations of each Issuing Bank to issue a Letter of Credit shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing or such issuance (as the case may be) the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of Issuance
and the acceptance by any Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing or the date of such issuance, as the case may be, such statements
are true):
     (a) the representations and warranties contained in Section 4.01 and, in
the case of any Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct on and as of such date,
before and after giving effect to such Borrowing or such issuance (as the case
may be) and to the application by the applicable Borrower of the proceeds
therefrom, as though made on and as of such date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing or such issuance (as the case may be) or from the application by the
applicable Borrower of the proceeds therefrom, that constitutes a Default.
          SECTION 3.04. Determinations Under Sections 3.01 and 3.02. For
purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Company, by notice to the Agent, designates as
the proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as of the Restatement Date, and thereafter as of
each date an Advance (other than a Swing Line Advance made by a Lender pursuant
to Section 2.02(b) or an Advance made by an Issuing Bank or any Lender pursuant
to Section 2.03(c)) is made or a Letter of Credit is issued, as follows:
     (a) The Company is a corporation duly organized, incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.
     (b) The execution, delivery and performance by the Company of this
Agreement and the Notes to be delivered by it, if any, and the consummation of
the transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation of the Company or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon the Company or result in the creation or imposition of any Lien on
any asset of the Company or any of its Consolidated Subsidiaries.
3-year Credit Agreement

27



--------------------------------------------------------------------------------



 



     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes to be delivered by it, if any.
     (d) This Agreement has been, and each of the Notes to be delivered by it,
if any, when delivered hereunder will have been, duly executed and delivered by
the Company. This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.
     (e) The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2004, and the related Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers
LLP, independent public accountants, and the Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at June 30, 2005, and the related
Consolidated statements of operations and cash flows of the Company and its
Consolidated Subsidiaries for the six months then ended, duly certified by the
chief financial officer of the Company, copies of which have been furnished to
each Lender, fairly present in all material respects, subject, in the case of
said balance sheet as at June 30, 2005, and said statements of operations and
cash flows for the six months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Company and its Consolidated
Subsidiaries as at such dates and the Consolidated results of the operations and
cash flows of the Company and its Consolidated Subsidiaries for the periods
ended on such dates, all in accordance with generally accepted accounting
principles consistently applied. Since the Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at December 31, 2004, and except as
disclosed in the Company’s reports filed with the SEC since such date and prior
to the Restatement Date, there has been no Material Adverse Change.
     (f) There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
     (g) Each of the Company and its ERISA Affiliates has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code except when the failure to comply would not have a Material Adverse
Effect. None of the Company or any of its ERISA Affiliates has incurred any
unsatisfied material liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
     (h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
Following the application of the proceeds of each Advance, not more than 25% of
the value of the property and assets of the Company and its Consolidated
Subsidiaries taken as a whole, subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between the
Company and any Lender or any Affiliate of any Lender relating to Debt within
the scope of Section 6.01(d) will be “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).
     (i) The Company is not (i) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (ii) a
3-year Credit Agreement

28



--------------------------------------------------------------------------------



 



“holding company”, or a “subsidiary company” of a “holding company”, within the
meaning of the Public Utility Holding Company Act of 1935, as amended.
     (j) The Company and its Consolidated Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due reported on such
returns or pursuant to any assessment received by the Company or any
Consolidated Subsidiary, to the extent that such assessment has become due. The
charges, accruals and reserves on the books of the Company and its Consolidated
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate except for those which are being contested in
good faith by the Company.
     (k) Each of the Company’s Consolidated Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business, all to
the extent material to the Company and its Consolidated Subsidiaries taken as a
whole.
ARTICLE V
COVENANTS OF THE COMPANY
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Company
will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Consolidated
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable environmental laws, except where the necessity of compliance is being
contested in good faith or where failure to comply would not have a Material
Adverse Effect, provided, however, that, in respect of its annual report on Form
10-K for the fiscal year ended December 31, 2004 and its quarterly reports on
Form 10-Q for the first three fiscal quarters of 2005, (1) the Company’s failure
to file the reports and attestations required by Item 308 of Regulation S-K and
the certifications required by Rules 13a-14(a) and (b) of the Exchange Act, as
applicable, (2) the Company’s filing of an attestation report under Item 308(b)
that is qualified or disclaimed and (3) the Company’s filing of a certification
under Rule 13a-14(b) of the Exchange Act that does not conform to the
requirements of such rule as a result of deficiencies relating to internal
control over financial reporting will not be a violation of this
Section 5.01(a).
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might solely by operation of law become a Lien upon its property; provided,
however, that neither the Company nor any of its Consolidated Subsidiaries shall
be required to pay or discharge any such tax, assessment, levy, charge or claim
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves in accordance with generally accepted accounting principles
are being maintained, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Consolidated
Subsidiaries to maintain, all to the extent material to the Company and its
Consolidated Subsidiaries taken as a whole, with responsible and reputable
insurance companies or associations, physical damage insurance on all real and
personal property on an all risks basis, covering the repair and replacement
cost of all such property and consequential loss coverage for business
interruption and extra expense, public liability insurance in an amount not less
than $25,000,000 and such other insurance covering such other risks as is
customarily carried by companies of established reputations engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Consolidated Subsidiary operates;
3-year Credit Agreement

29



--------------------------------------------------------------------------------



 



provided, however, that the Company and its Consolidated Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Company or
such Consolidated Subsidiary operates and to the extent consistent with prudent
business practice.
     (d) Preservation of Existence, Etc. Preserve and maintain, and cause each
of its Consolidated Subsidiaries to preserve and maintain, its existence, rights
(constituent document and statutory) and franchises necessary in the normal
conduct of its business, all to the extent material to the Company and its
Consolidated Subsidiaries taken as a whole; provided, however, that the Company
and its Consolidated Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any of its Consolidated Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Company or such Consolidated
Subsidiary shall determine that the preservation thereof is no longer desirable
in the normal conduct of the business of the Company or such Consolidated
Subsidiary, as the case may be, and that the loss thereof is not material to the
Company and its Consolidated Subsidiaries taken as a whole.
     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof at
their own expense, to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, the Company and any of its
Consolidated Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Consolidated Subsidiaries with any of their officers
and with their independent certified public accountants, all as often as may
reasonably be necessary to ensure compliance by the Company with its obligations
hereunder.
     (f) Keeping of Books. Keep, and cause each of its Consolidated Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Consolidated Subsidiary in accordance with sound business
practices and applicable statutory requirements so as to permit the preparation
of the Consolidated financial statements of the Company and its Consolidated
Subsidiaries in accordance with generally accepted accounting principles in
effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Consolidated Subsidiaries to maintain and preserve, all of its properties
that are used and useful in the conduct of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so would not have a Material Adverse Effect.
     (h) Reporting Requirements. Furnish to the Lenders or notify the Lenders of
the availability of:
     (i) as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Company, the
unaudited Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and unaudited Consolidated statement
of operations and cash flows of the Company and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (except for the absence of footnotes and
subject to year-end audit adjustments) by the chief financial officer of the
Company as having been prepared in accordance with generally accepted accounting
principles and a certificate of the chief financial officer, chief accounting
officer or treasurer of the Company, which certificate shall include a statement
that such officer has no knowledge, except as specifically stated, of any
condition, event or act which constitutes a Default and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 on the date of such balance sheet, provided that in the event that
generally accepted accounting principles used in the preparation of such
financial statements shall differ from GAAP, the Company shall also provide, if
necessary for the
3-year Credit Agreement

30



--------------------------------------------------------------------------------



 



determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 95 days after the end of
each fiscal year of the Company, a copy of the audited financial statements for
such year for the Company and its Consolidated Subsidiaries, containing the
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and Consolidated statement of operations and cash
flows of the Company and its Consolidated Subsidiaries for such fiscal year, in
each case accompanied by the report thereon of PricewaterhouseCoopers LLP or
other independent public accountants of nationally recognized standing, together
with a certificate of the chief financial officer, chief accounting officer or
treasurer of the Company, which certificate shall include a statement that such
officer has no knowledge, except as specifically stated, of any condition, event
or act which constitutes a Default and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03 on the date
of such financial statements, provided that in the event that generally accepted
accounting principles used in the preparation of such financial statements shall
differ from GAAP, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (iii) as soon as possible and in any event within ten days after the chief
executive officer, chief operation officer, principal financial officer or
principal accounting officer of the Company knows or has reason to know of the
occurrence of each Default continuing on the date of such statement, a statement
of such officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all quarterly
and annual reports and proxy solicitations that the Company sends to any of its
securityholders, and copies of all reports on Form 8-K and registration
statements for the public offering of securities (other than pursuant to
employee Plans) that the Company or any Consolidated Subsidiary files with the
Securities and Exchange Commission;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Consolidated Subsidiaries of the type described in Section
4.01(f); and
     (vi) such other information respecting the financial condition or business
of the Company or any of its Consolidated Subsidiaries as any Lender through the
Agent may from time to time reasonably request.
The financial statements required to be delivered pursuant to clauses (i) and
(ii) and the reports and other materials required to be delivered pursuant to
clause (iv) of this Section 5.01(h) shall be deemed to have been delivered on
the date on which the Company notifies the Agent, in the case of clauses (i) and
(ii), that the reports on Form 10-K and Form 10-Q, respectively, containing such
financial statements and, in the case of clause (iv), that such reports and
other materials have been posted on the SEC’s website at www.sec.gov; provided
that, notwithstanding the method of electronic delivery set forth in
Section 9.02(b), the Company shall deliver paper copies of the reports (without
the exhibits thereto) referred to in clauses (i), (ii) and (iv) of this
Section 5.01(h) to the Agent or any Lender who requests the Company to deliver
such paper copies until written notice to cease delivering paper copies is given
by the Agent or such Lender; and provided further that in every instance the
Company shall provide paper copies of the certificates required to be delivered
in accordance with this Section 5.01(h) until such time as the Agent shall
provide the Company notice otherwise.
     SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will not:
3-year Credit Agreement

31



--------------------------------------------------------------------------------



 



     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Consolidated Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its assets, whether now owned or hereafter acquired, other
than:
     (i) Liens existing on the Restatement Date;
     (ii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event;
     (iii) any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within
90 days after the acquisition thereof;
     (iv) any Lien on any asset of any corporation existing at the time such
corporation is merged into or consolidated with the Company or a Consolidated
Subsidiary and not created in contemplation of such event;
     (v) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;
     (vi) any Lien created in connection with capitalized lease obligations, but
only to the extent that such Lien encumbers property financed by such capital
lease obligation and the principal component of such capitalized lease
obligation is not increased;
     (vii) Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially impair the operation of
the business of the Company and its Consolidated Subsidiaries, taken as a whole;
     (viii) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;
     (ix) Liens securing taxes, assessments, fees or other governmental charges
or levies, Liens securing the claims of materialmen, mechanics, carriers,
landlords, warehousemen and similar Persons, Liens incurred in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance and other similar laws, Liens to secure surety, appeal and performance
bonds and other similar obligations not incurred in connection with the
borrowing of money, and attachment, judgment and other similar Liens arising in
connection with court proceedings so long as the enforcement of such Liens is
effectively stayed and the claims secured thereby are being contested in good
faith by appropriate proceedings;
     (x) any Liens on property arising in connection with a securities
repurchase transaction;
     (xi) any contractual right of set-off or any contractual right to charge or
contractual security interest in or Lien on the accounts of the Company or any
of its Consolidated Subsidiaries to effect the payment of amounts to such
depositary institution whether or not due and payable in respect of any Debt or
financing arrangement and any other Lien arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;
     (xii) any Liens on assets of Subsidiaries organized outside of the United
States in favor of lenders under short-term working capital lines of credit
entered into in the ordinary course of business;
3-year Credit Agreement

32



--------------------------------------------------------------------------------



 



     (xiii) Liens arising in the ordinary course of banking transactions and
securing Debt in an aggregate amount of not more than $15,000,000 that matures
not more than one year after the date on which it is originally incurred;
     (xiv) any Lien arising out of the L/C Cash Deposit Account; and
     (xv) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
     (b) Mergers, Etc. (i) Merge or consolidate with or into any Person (other
than a Consolidated Subsidiary of the Company) except that the Company may agree
to merge or consolidate any Consolidated Subsidiary with any Person in
connection with an acquisition of such Person or (ii) sell, lease or otherwise
transfer (whether in one transaction or a series of transactions) all or
substantially all of the Company’s business or assets (whether now owned or
hereafter acquired) to any Person (other than a Consolidated Subsidiary of the
Company), or permit any Consolidated Subsidiary to merge or consolidate with or
into or transfer (whether in one transaction or a series of transactions) all or
any substantial part of its assets (whether now owned or hereafter acquired) to
any Person except (x) the Company or another Consolidated Subsidiary of the
Company or to any other Person if the Board of Directors of the Company (or the
finance committee or an officer of the Company duly authorized for such purpose)
determines in good faith that the Consolidated Subsidiary or the assets of such
Consolidated Subsidiary, as the case may be, are not material to the Company and
its Consolidated Subsidiaries taken as a whole, and (y) any Consolidated
Subsidiary may merge with or consolidate into any Person in connection with an
acquisition of such Person, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Consolidated
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles or applicable statutory requirements.
     (d) Change in Nature of Business. Engage, or permit any Consolidated
Subsidiary to engage, predominantly in any business other than business of the
same general type as conducted on the date hereof by the Company and its
Consolidated Subsidiaries.
     (e) Acquisitions. Except as set forth on Schedule 5.02(e) and except for
required payments, or optional payments made in lieu of required payments when
in the best interest of the Company (as determined in good faith by the
appropriate officers of the Company), pursuant to agreements relating to such
purchases and acquisitions entered into prior to March 1, 2005, purchase or
otherwise acquire all or substantially all of the assets, or a business unit or
division, of any Person except to the extent that (i) the consideration of such
purchase or acquisition consists solely of capital stock of the Company or
(ii) the cash consideration of all such purchases and acquisitions shall not
exceed (x) $50,000,000 in the aggregate for the period from the Restatement Date
to the first anniversary of the Restatement Date and (y) $50,000,000 in the
aggregate for the period from the first anniversary of the Restatement Date to
the Termination Date; provided that the cash amount permitted in clause
(ii) above shall be increased by the amount of Net Cash Proceeds received from
any disposition of assets or any business or entity during the applicable
period.
     (f) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any shares of its common stock
now or hereafter outstanding, return any capital to its stockholders as such, or
make any distribution of assets, equity interests, obligations or securities to
its stockholders as such (any of the foregoing, a “Restricted Payment”), except
that, so long as no Default shall have occurred and be continuing at the time of
any action described in clause (i), (ii), (iii) or (iv) below or would result
therefrom, the Company may (i) declare and pay dividends and distributions
payable either only in common stock of the Company or in a combination of common
stock of the Company and cash to the extent permitted by clause (iv) below,
(ii) purchase, redeem, retire, defease or otherwise acquire
3-year Credit Agreement

33



--------------------------------------------------------------------------------



 



shares of its capital stock (A) with the proceeds received contemporaneously
from the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights or (B) in connection with the
exercise of options by the employees of the Company or its Subsidiaries,
(iii) issue preferred stock (or the right to purchase preferred stock) of the
Company in connection with a stockholders’ rights plan or (iv) declare and pay
cash dividends with respect to any convertible preferred stock, convertible
trust preferred instruments or similar securities of the Company outstanding on
or after the Restatement Date.
     (g) Capital Expenditures. Make, or permit any of its Consolidated
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all such Capital Expenditures made by the Company and its Consolidated
Subsidiaries to exceed $210,000,000 in any calendar year. For purposes of this
subsection, “Capital Expenditures” means, for any period, the sum of, without
duplication, (x) all expenditures made, directly or indirectly, during such
period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of a Person or have a useful life of
more than one year plus (y) the aggregate principal amount of all Debt
(including obligations under capitalized leases) assumed or incurred in
connection with any such expenditures.
     (h) Subsidiary Debt. Permit any of its Consolidated Subsidiaries to create
or suffer to exist, any Debt other than (without duplication):
     (i) Debt owed to the Company or to a Consolidated Subsidiary of the
Company,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(h)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt secured by Liens permitted by Section 5.02(a),
     (iv) unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized outside the United States,
     (v) book overdraft amounts outstanding at any time, and
     (vi) unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized in the United States in an
aggregate amount at any time outstanding of not more than $10,000,000.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will:
     (a) Interest Coverage Ratio. Maintain, as of the end of the fiscal quarter
ended September 30, 2005 and as of the end of each fiscal quarter thereafter, a
ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) Interest
Expense during such period by the Company and its Consolidated Subsidiaries, of
not less than the ratio set forth opposite such fiscal quarter below:
3-year Credit Agreement

34



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ending   Ratio
September 30, 2005
  2.15 to 1
December 31, 2005
  1.75 to 1
March 31, 2006
  1.85 to 1
June 30, 2006
  1.45 to 1
September 30, 2006
  1.75 to 1
December 31, 2006
  2.15 to 1
March 31, 2007
  2.50 to 1

     (b) Debt to EBITDA Ratio. Maintain, as of the end of the fiscal quarter
ended September 30, 2005 and as of the end of each fiscal quarter thereafter, a
ratio of (i) Debt for Borrowed Money as of the end of such fiscal quarter to
(ii) Consolidated EBITDA of the Company and its Consolidated Subsidiaries for
the period of four fiscal quarters then ended, of not greater than the ratio set
forth opposite such fiscal quarter below, provided, that for the purposes of
this Section 5.03(b), the term “Debt” shall not include the indebtedness of the
Company that, by its express terms, is subordinated in rights of payment to the
obligations of the Company under this Agreement on terms no less favorable to
the Lenders than the terms set forth on Schedule 5.03(b) or on such other terms
as are satisfactory to the Required Lenders:

      Fiscal Quarter Ending   Ratio
September 30, 2005
  5.20 to 1
December 31, 2005
  6.30 to 1
March 31, 2006
  5.65 to 1
June 30, 2006
  6.65 to 1
September 30, 2006
  5.15 to 1
December 31, 2006
  4.15 to 1
March 31, 2007
  3.90 to 1

     (c) Minimum EBITDA. Maintain Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of four fiscal quarters ended
September 30, 2005 and for each period of four fiscal quarters ended thereafter,
commencing with the fiscal quarter ended September 30, 2005, of not less than
the amount set forth opposite the date that ends such period below:

          Four Fiscal Quarters Ending   Amount
September 30, 2005
  $ 435,000,000  
December 31, 2005
  $ 360,000,000  
March 31, 2006
  $ 400,000,000  
June 30, 2006
  $ 340,000,000  
September 30, 2006
  $ 440,000,000  
December 31, 2006
  $ 545,000,000  
March 31, 2007
  $ 585,000,000  

3-Year Credit Agreement

35



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Company or any other Borrower shall fail to pay any principal of
any Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within five
Business Days after the same becomes due and payable; or
     (b) Any representation or warranty made by the Company or any Designated
Subsidiary (or any of its officers) in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made; or
     (c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) or (h), 5.02 (other than subsection
(c) thereof) or 5.03; (ii) the Company or any other Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section 5.01(d)
if such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or (iii) the
Company or any other Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Company by the
Agent or any Lender; or
     (d) The Company or any of its Consolidated Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt (but excluding Debt
outstanding hereunder and Debt owed solely to the Company or to a Consolidated
Subsidiary) of the Company or such Consolidated Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument creating or evidencing such Debt; or the Company or any of its
Consolidated Subsidiaries shall fail to perform or observe any covenant or
agreement to be performed or observed by it in any agreement or instrument
creating or evidencing any such Debt and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any other event shall occur or condition shall
exist under any agreement or instrument creating or evidencing any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument (and remain uncured three Business Days after the chief
financial officer, chief operation officer, principal financial officer or
principal accounting officer of the Company becomes aware or should have become
aware of such event or condition), if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt; or
any such Debt shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; provided that the aggregate principal amount (or, in the case
of any payment default, failure or other event in respect of a Hedge Agreement,
the net amount due and payable under such Hedge Agreement as of the date of such
payment default, failure or event) of all Debt as to which any such payment
defaults (whether or not at stated maturity thereof), failures or other events
shall have occurred and be continuing exceeds $10,000,000; provided further that
if any of the failures, actions, conditions or events set forth above in this
subsection (d) shall be taken in
3-Year Credit Agreement

36



--------------------------------------------------------------------------------



 



respect of, or occur with respect to, a Consolidated Subsidiary, such failure,
action, condition or event shall not be the basis for or give rise to an Event
of Default under this subsection (d) unless such failure, action, condition or
event is not cured or such amount has not been repaid within five Business Days
after the chief executive officer, chief operation officer, principal financial
officer or principal accounting officer of the Company knows or has reason to
know of the occurrence of such action or event; or
     (e) The Company or any of its Consolidated Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Consolidated Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Consolidated Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
provided, that if any of the actions or events set forth above in this
subsection (e) shall be taken in respect of, or occur with respect to, a
Consolidated Subsidiary, such action or event shall not be the basis for or give
rise to an Event of Default under this subsection (e) if (x) the assets or
revenues of such Consolidated Subsidiary and its Consolidated Subsidiaries,
taken as a whole, comprise 5% or less of the assets or revenues, respectively,
of the Company and its Consolidated Subsidiaries, taken as a whole, and (y) the
aggregate assets and revenues of all Consolidated Subsidiaries otherwise subject
to such actions or events set forth above do not comprise more than 15% of the
assets or revenues, respectively, of the Company and its Consolidated
Subsidiaries taken as a whole; or
     (f) Judgments or orders for the payment of money in excess of $10,000,000
in the aggregate shall be rendered against the Company or any of its
Consolidated Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
     (g) (i) Any Person or two or more Persons acting in concert (other than the
Company or a Consolidated Subsidiary) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Company (or other securities convertible into such Voting Stock)
representing 30% or more of the combined voting power of all Voting Stock of the
Company; or (ii) during any period of up to 24 consecutive months, commencing
after the date of this Agreement, individuals who at the beginning of such
period were directors of the Company shall cease for any reason to constitute a
majority of the board of directors of the Company unless the election or
nomination for election by the Company’s stockholders of each new director was
approved by the vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period; or
     (h) The Company or any of its ERISA Affiliates shall incur liability, or in
the case of clause (i) below, shall be reasonably likely to incur liability, in
excess of $10,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
     (i) so long as any Consolidated Subsidiary of the Company is a Designated
Subsidiary, any provision of Article VII shall for any reason cease to be valid
and binding on or enforceable against the Company, or the Company shall so state
in writing;
3-Year Credit Agreement

37



--------------------------------------------------------------------------------



 



then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Swing Line Advances by any Lender pursuant to Section 2.02(b) and Advances by an
Issuing Bank or a Lender pursuant to Section 2.03(c)), and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Company and the other Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Swing Line Advances by a Lender pursuant to
Section 2.02(b) and Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)), and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) such Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Company to, and forthwith upon
such demand the Company will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Deposit Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding or (b) make such other reasonable
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders. If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (x) such aggregate Available
Amount over (y) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest. Upon the
drawing of any Letter of Credit, to the extent funds are on deposit in the L/C
Cash Deposit Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. To the extent that any such Letter of Credit
expires or otherwise terminates, and to the extent the applicable Issuing Bank’s
liability has ceased to exist under such Letter of Credit, and funds are on
deposit in the L/C Cash Deposit Account in respect of such Letter of Credit, an
amount equal to the undrawn amounts under such Letter of Credit shall be
promptly returned from such L/C Cash Deposit Account to the Company. If any
Event of Default has been waived or otherwise cured and no other Event of
Default has occurred and is continuing, the balance, if any, in the L/C Cash
Deposit Account shall be promptly returned to the Company. If, in accordance
with this Section 6.02, the balance in the L/C Cash Deposit Account has not been
otherwise returned, then after all such Letters of Credit shall have expired or
been fully drawn upon and all other obligations of the Borrowers hereunder and
under the Notes shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be promptly returned to the Company.
3-Year Credit Agreement

38



--------------------------------------------------------------------------------



 



ARTICLE VII
GUARANTY
          SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally
and irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and any Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or any
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.
          SECTION 7.02. Guaranty Absolute. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, if any, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Lender with respect thereto. The obligations of the Company
under or in respect of this Article VII are independent of the Guaranteed
Obligations or any other obligations of any other Borrower under or in respect
of this Agreement and any Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional irrespective of,
and the Company hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement (other than
this Article VII), the Notes, if any, or any agreement or instrument relating
thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement or the Notes, if any, or any
other amendment or waiver of or any consent to departure from this Agreement or
the Notes, if any, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or the Notes, if any, or any
other assets of any Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
     (f) any failure of any Lender or the Agent to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or
3-Year Credit Agreement

39



--------------------------------------------------------------------------------



 



     (g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Agent that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.
          (b) The Company hereby unconditionally and irrevocably waives any
right to revoke this Article VII and acknowledges that the guaranty under this
Article VII is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
          (c) The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Lender or the Agent that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
          (d) The Company hereby unconditionally and irrevocably waives any duty
on the part of any Lender or the Agent to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by such Lender or the Agent.
          (e) The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. The Company hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s Obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article VII and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Lenders and the
Agent, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Article VII thereafter arising. If (i) the Company
shall make payment to any Lender or the Agent of all or any part of the
3-Year Credit Agreement

40



--------------------------------------------------------------------------------



 



Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Article VII shall have been paid in full in cash and
(iii) the Termination Date shall have occurred, the Lenders and the Agent will,
at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Article VII.
          SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under
this Article VII is a continuing guaranty and shall (a) remain in full force and
effect until the later of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article VII and (ii) the
Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Lenders and the Agent
and their successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it, if any) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07. The Company shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
ARTICLE VIII
THE AGENT
     SECTION 8.01. Authorization and Action. Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of any Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of any Notes; provided, however, that the Agent shall not be required to take
any action that exposes the Agent to personal liability or that is contrary to
this Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Company or any other Borrower pursuant
to the terms of this Agreement.
     SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Company or any other Borrower or to inspect the property (including
the books and records) of the Company or any other Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.
3-Year Credit Agreement

41



--------------------------------------------------------------------------------



 



          SECTION 8.03. Citibank and Affiliates. With respect to its
Commitments, the Advances made by it and any Notes issued to it, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if Citibank were not
the Agent and without any duty to account therefor to the Lenders.
          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 8.05. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not promptly reimbursed by the Company) from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Company) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Company.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower.
          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Company and may be removed
at any time with or without cause by the Required
3-Year Credit Agreement

42



--------------------------------------------------------------------------------



 



Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent. The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Company, each other Borrower and the Lenders agrees that the
Sub-Agent shall be entitled to exercise each of the rights and shall be entitled
to each of the benefits of the Agent under this Agreement as relate to the
performance of its obligations hereunder.
          SECTION 8.08. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
(other than the Agent) on the signature pages hereof has any liability hereunder
other than in its capacity as a Lender.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any Notes, nor consent to any departure by the Company or
any other Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01 or Section 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) reduce or limit the obligations of the Company under
Section 7.01 or release or otherwise limit the Company’s liability with respect
to its obligations under Article VII or (g) amend the definition of “Required
Lenders” or this Section 9.01; provided further that (i) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note, (ii) no amendment, waiver or consent of
Section 9.07(f) shall, unless in writing and signed by each Lender that has
granted a funding option to an SPC in addition to the Lenders required above to
take such action, affect the rights or duties of such Lender or SPC under this
Agreement or any Note; (iii) no amendment, waiver or consent shall, unless in
writing and signed by each Swing Line Bank in addition to the Lenders required
above to take such action, adversely affect the rights or obligations of the
Swing Line Banks in their capacities as such under this Agreement; and (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement.
          SECTION 9.02. Notices, Etc. All notices and other communications
provided for hereunder shall be either (x) in writing (including facsimile
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 9.02(b) and in the proviso to this Section 9.02(a), if to
the Company or any other Borrower, to (or in care of) the Company, at its
address at 1114 Avenue of the Americas, New York, New York
3-Year Credit Agreement

43



--------------------------------------------------------------------------------



 



10036, Attention: Senior Vice President and Treasurer (with a copy at the same
address to the Senior Vice President and General Counsel); if to any Initial
Lender, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department; or, as to the Company or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(h)(i),
(ii) or (iv) shall be delivered to the Agent as specified in Section 9.02(b) or
as otherwise specified to the applicable Borrower by the Agent. All such notices
and communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VII
shall not be effective until received by the Agent. Delivery by facsimile of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Sections 5.01(h)(i), (ii) and
(iv) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. Each Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to such Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, any Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks (the “Platform”). Each
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by e-mail or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address or addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address(es) for such Lender) and (ii) that any Notice may be sent to such
e-mail address or addresses.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on
demand all reasonable out-of-pocket expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Notes
3-Year Credit Agreement

44



--------------------------------------------------------------------------------



 



and the other documents to be delivered hereunder, including, without
limitation, reasonable fees and expenses of counsel for the Agent and each
Lender in connection with the enforcement of rights under this Section 9.04(a).
          (b) The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) any Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto. The Company also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to any Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of any Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 9.07(a), such Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Company and the other Borrowers hereunder, the agreements and obligations of the
Company and the other Borrowers contained in Sections 2.11, 2.14 and 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any Notes.
          SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the appropriate Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Company, the Agent and each Lender and their
respective successors and assigns, except that neither the Company nor any other
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
3-Year Credit Agreement

45



--------------------------------------------------------------------------------



 



          SECTION 9.07. Assignments and Participations. (a) Each Lender may and,
so long as no Default shall have occurred and be continuing, if demanded by the
Company (following a demand by such Lender pursuant to Section 2.11 or 2.14)
upon at least 5 Business Days’ notice to such Lender and the Agent, will assign
to one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
its Unissued Letter of Credit Commitment, the Advances owing to it, its
participations in Letters of Credit and any Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement related
to the Commitments or the Unissued Letter of Credit Commitment assigned thereby,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of (x) the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) the Unissued Letter of Credit Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $1,000,000 or an integral multiple of $1,000,000
in excess thereof, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Company pursuant
to this Section 9.07(a) shall be arranged by the Company after consultation with
the Agent and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender under this Agreement, (v) no Lender shall be obligated to
make any such assignment as a result of a demand by the Company pursuant to this
Section 9.07(a) unless and until such Lender shall have received one or more
payments from either the Company or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by the Company, such recordation fee shall be
payable by the Company except that no such recordation fee shall be payable in
the case of an assignment made at the request of the Company to an Eligible
Assignee that is an existing Lender, and (vii) any Lender may, without the
approval of the Company or the Agent, assign all or a portion of its rights to
any of its Affiliates or to another Lender unless on the date of such assignment
the assignee would be entitled to make a demand pursuant to Section 2.11 or
2.14, in which case such assignment shall be permitted only if the assignee
shall waive in a manner satisfactory to the Company in form and substance its
rights to make such a demand. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own
3-Year Credit Agreement

46



--------------------------------------------------------------------------------



 



credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Company, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Company, the other Borrowers, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any rights as a
Lender hereunder, including, without limitation, any right to make any demand
under Section 2.11 or 2.14 or right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Company or any other Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, any
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, any Notes or any fees or other amounts payable
hereunder or reduce or limit the obligations of the Company under Section 7.01
or release or otherwise limit the Company’s liability with respect to its
obligations under Article VII or amend this Section 9.07(e) in any manner
adverse to such participant, in each case to the extent subject to such
participation.
          (f) Each Lender may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Advance that such Lender is
obligated to fund under this Agreement (and upon the exercise by such SPC of
such option to fund, such Lender’s obligations with respect to such Advance
shall be deemed satisfied to the extent of any amounts funded by such SPC);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrowers hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each Borrower, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) any such option granted to an SPC shall not constitute a
commitment by such SPC to fund any Advance, (v) neither the grant nor the
exercise of such option to an SPC shall increase the costs or expenses or
otherwise increase or change the obligations of any Borrower under this
Agreement (including, without limitation, its obligations under Section 2.14)
and (vi) no SPC shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, such Note or any fees or other
amounts payable hereunder,
3-Year Credit Agreement

47



--------------------------------------------------------------------------------



 



in each case to the extent subject to such grant of funding option, or postpone
any date fixed for any payment of principal of, or interest on, such Note or any
fees or other amounts payable hereunder, in each case to the extent subject to
such grant of funding option. Each party to this Agreement hereby agrees that no
SPC shall be liable for any indemnity or payment under this Agreement for which
a Lender would otherwise be liable. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.
          (g) Any Lender may, in connection with any assignment, participation
or grant of funding option or proposed assignment, participation or grant of
funding option pursuant to this Section 9.07, disclose to the assignee,
participant or SPC or proposed assignee, participant or SPC, any information
relating to any Borrower furnished to such Lender by or on behalf of such
Borrower; provided that, prior to any such disclosure, the assignee, participant
or SPC or proposed assignee, participant or SPC shall agree to preserve the
confidentiality of any Borrower Information relating to any Borrower received by
it from such Lender.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Company furnished to the Agent or the Lenders by the Company (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents and advisors who need to know the Borrower
Information in connection with this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any applicable regulatory authority, (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) to the
extent necessary in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement for the benefit of the Company
containing provisions substantially the same as those of this Section 9.08, to
any assignee, participant, SPC, or prospective assignee, participant or SPC,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Agent or such Lender, or (B) is or becomes
available to the Agent or such Lender on a nonconfidential basis from a source
other than the Company that, to the knowledge of the Agent or such Lender, is
not in violation of any confidentiality agreement with the Company and
(viii) with the consent of the Company. Notwithstanding anything herein to the
contrary, the Agent and the Lenders may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or the Lenders
relating to such U.S. tax treatment and tax structure.
          SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company
may at any time, and from time to time, by delivery to the Agent of a
Designation Agreement duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, designate such Subsidiary as
a “Designated Subsidiary” for purposes of this Agreement and such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. The Agent shall promptly notify each Lender of each such designation
by the Company and the identity of the respective Subsidiary.
          (b) Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement of any
Designated Subsidiary then, so long as at the time no Notice of Borrowing in
respect of such Designated Subsidiary is outstanding, such Subsidiary’s status
as a “Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall
3-Year Credit Agreement

48



--------------------------------------------------------------------------------



 



give promptly, and only upon its receipt of a request therefor from the
Company). Thereafter, the Lenders shall be under no further obligation to make
any Advance hereunder to such Designated Subsidiary.
          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency or Committed
L/C Currency into Dollars, the parties agree to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase such
Committed Currency or Committed L/C Currency with Dollars at Citibank’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.
          (c) The obligation of the Company and each other Borrower in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Agent hereunder shall, notwithstanding any judgment in any other currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.
          SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, if any, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The Company and each other Borrower hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Notes in any New
York State or federal
3-Year Credit Agreement

49



--------------------------------------------------------------------------------



 



court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          SECTION 9.14. Substitution of Currency. If a change in any Committed
Currency or Committed L/C Currency occurs pursuant to any applicable law, rule
or regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definitions of Eurocurrency Rate)
will be amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Company in the same position, so far as possible,
that they would have been in if no change in such Committed Currency or
Committed L/C Currency had occurred.
          SECTION 9.15. No Liability Regarding Letters of Credit. None of the
Agent, the Lenders nor any Issuing Bank, nor any of their Affiliates, or the
respective directors, officers, employees, agents and advisors of such Person or
such Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
          SECTION 9.16. Patriot Act Notification. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Company and each
other Borrower that pursuant to the requirements of Section 326 of the USA
Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) and
the promulgated regulations thereto (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.
3-Year Credit Agreement

50



--------------------------------------------------------------------------------



 



          SECTION 9.17. Waiver of Jury Trial. Each of the Company, each other
Borrower, the Agent and the Lenders hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement or any Notes or
the actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE INTERPUBLIC GROUP OF
COMPANIES, INC.
        By:           Title: Senior Vice President and Treasurer               
CITIBANK, N.A.,
     as Agent
        By:           Title:                Swing Line Bank
   

Swing Line Commitment
$5,000,000

            CITIBANK, N.A.
      By:           Title:             

$5,000,000 Total of the Swing Line Commitments

            Initial Issuing Banks
   

Letter of Credit Commitment
$200,000,000

            CITIBANK, N.A.
        By:           Title:                JPMORGAN CHASE BANK, N.A. (solely
with respect
to Letters of Credit listed on Schedule 2.01(c))
        By:           Title:                KEYBANK NATIONAL ASSOCIATION
(solely with respect to Letters of Credit listed on
Schedule 2.01(c))
        By:           Title:   

3-Year Credit Agreement

51



--------------------------------------------------------------------------------



 



                   

$200,000,000 Total of the Letter of Credit Commitments

            Initial Lenders
                     

Revolving Credit Commitment
$80,357,143

            CITIBANK, N.A.
        By:           Title:              $73,928,571  JPMORGAN CHASE BANK, N.A.
        By:           Title:              $25,714,286  KEYBANK NATIONAL
ASSOCIATION
        By:           Title:              $56,250,000  LLOYDS TSB BANK PLC
        By:           Title:                        By:           Title:       
      $70,714,286  HSBC BANK USA, NATIONAL ASSOCIATION
        By:           Title:             

3-Year Credit Agreement

52



--------------------------------------------------------------------------------



 



          $16,071,429  ING BANK
      By:           Title:              $9,642,857  ROYAL BANK OF CANADA
      By:           Title:              $61,071,429  UBS LOAN FINANCE LLC
      By:           Title:                      By:           Title:           
  $40,178,571  SUNTRUST BANK
      By:           Title:              $16,071,429  CALYON NEW YORK BRANCH
      By:           Title:                      By:           Title:           
  $450,000,000  Total of the Revolving Credit Commitments
                       

3-Year Credit Agreement

53



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF APPLICABLE LENDING OFFICES
 

          Name of Initial Lender   Domestic Lending Office   Eurocurrency
Lending Office
 
       
Citibank, N.A.
  Two Penns Way, Suite 200   Two Penns Way, Suite 200
 
  New Castle, DE 19720   New Castle, DE 19720
 
  Attn: Heather Puchalski   Attn: Heather Puchalski
 
  T: 302 894-6021   T: 302 894-6021
 
  F: 212 994-0961   F: 212 994-0961
 
       
JPMorgan Chase Bank, N.A.
  1411 Broadway, 5th Floor   1411 Broadway, 5th Floor
 
  New York, NY 10018   New York, NY 10018
 
  Attn: Chris Bisram   Attn: Chris Bisram
 
  T: 212 391-6083   T: 212 391-6083
 
  F: 212 391-6091   F: 212 391-6091
 
       
KeyBank National Association
  127 Public Square   127 Public Square
 
  Cleveland, OH 94111   Cleveland, OH 94111
 
  Attn: Francis Lutz   Attn: Francis Lutz
 
  T: 216 689-9968   T: 216 689-9968
 
  F: 216689-0511   F: 216689-0511
 
       
Lloyds TSB Bank plc
  Lloyds TSB Bank plc   Lloyds TSB Bank plc
 
  1251 Avenue of the Americas   1251 Avenue of the Americas
 
  39th Floor   39th Floor
 
  New York, NY 10020   New York, NY 10020
 
  Attn: Patricia Kilian   Attn: Patricia Kilian
 
  T: 212 930-8914   T: 212 930-8914
 
  F: 212 930-5098   F: 212 930-5098
 
       
HSBC Bank USA, National
Association
  1 HSBC Center
Buffalo, NY 14203   1 HSBC Center
Buffalo, NY 14203
 
  Attn: Nancy Lomas/Donna Riley   Attn: Nancy Lomas/Donna Riley
 
  T: 716 841-7179/4178   T: 716 841-7179/4178
 
  F: 716 841-0269   F: 716 841-0269
 
       
ING Bank
  1325 Avenue of the Americas   1325 Avenue of the Americas
 
  10th Floor   10th Floor
 
  New York, NY 10019   New York, NY 10019
 
  Attn: Eileen DiLorenzo   Attn: Eileen DiLorenzo
 
  T: 646 424-8232   T: 646 424-8232
 
  F: 646 424-8256   F: 646 424-8256
 
       
Royal Bank of Canada
  Royal Bank of Canada   Royal Bank of Canada
 
  One Liberty Plaza, 4th Floor   One Liberty Plaza, 4th Floor
 
  New York, NY 10006-1404   New York, NY 10006-1404
 
  Attn: Manager, Loans Administration   Attn: Manager, Loans Administration
 
  T: 212 428-6369   T: 212 428-6369
 
  F: 212 428-2372   F: 212 428-2372
 
  With a copy to:   With a copy to:
 
  Attn: Nigel Delph/Barton Lund   Attn: Nigel Delph/Barton Lund
 
  T: 212 428-6249/6509   T: 212 428-6249/6509
 
  F: 212 428-2319   F: 212 428-2319
 
       

     3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



          Name of Initial Lender   Domestic Lending Office   Eurocurrency
Lending Office
 
       
UBS Loan Finance LLC
  677 Washington Boulevard, 6th Floor   677 Washington Boulevard, 6th Floor
 
  Stamford, CT 06901   Stamford, CT 06901
 
  Attention: Denise Conzo   Attention: Denise Conzo
 
  T: 203 719-3853   T: 203 719-3853
 
  F: 203 719-3888   F: 203 719-3888
 
       
SunTrust Bank
  Mail Code 1928   Mail Code 1928
 
  303 Peachtree Street, 10th Floor   303 Peachtree Street, 10th Floor
 
  Atlanta, GA 30308   Atlanta, GA 30308
 
  Attn: Heidi Khambatta   Attn: Heidi Khambatta
 
  T: 404 827-6957   T: 404 827-6957
 
  F: 404 658-4905   F: 404 658-4905
 
  With a copy to:   With a copy to:
 
  LaWanda Griffeth   LaWanda Griffeth
 
  Mail Code 1928   Mail Code 1928
 
  303 Peachtree Street, 10th Floor   303 Peachtree Street, 10th Floor
 
  Atlanta, GA 30308   Atlanta, GA 30308
 
  T: 404 230-5413   T: 404 230-5413
 
  F: 404 575-2730   F: 404 575-2730
 
       
Calyon New York Branch
  1301 Avenue of the Americas   1301 Avenue of the Americas
 
  New York, NY 10019   New York, NY 10019
 
  Attn: Marie-Lyrvold Bosse Doleyres   Attn: Marie-Lyrvold Bosse Doleyres
 
  T: 212 261-7164   T: 212 261-7164
 
  F: 212 261-7696   F: 212 261-7696

3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(C)

EXISTING LETTERS OF CREDIT
 

                  Issuing Bank   Beneficiary   L/C Number   Expiration   Total
Amount
 
               
JPMorgan Chase Bank
  TV Eye Limited, et al.   T-238779   6/26/04   £70,000,000
 
               
JPMorgan Chase Bank
  Atlantic Mutual
Companies   T-222830   2/28/05   US$1,100,000
 
               
JPMorgan Chase Bank
  Atlantic Mutual
Companies   T-235678   2/28/05   US$1,100,000
 
               
KeyBank National
Association
  W9/ONS Real Estate
Limited Partnership   S308483   3/31/05   US$400,000
 
               
KeyBank National
Association
  Frenkel Insurance Cos.   S308220   12/31/04   US$1,976,600
 
               
KeyBank National
Association
  American Protection
Insurance   S308157   12/31/04   US$92,588

3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(e)
ACQUISITIONS
None.
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(h)
SUBSIDIARY DEBT
(US$ 000’s)

         
Payable to Banks
  $ 572.4  
Capitalized Leases
    398.7  
Mortgage Payable
    73.7  
Letters of Credit (Undrawn)
    11,088.7  
 
     
Total
  $ 12,133.5  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.03(b)
TERMS OF SUBORDINATION
 
          1. Agreement to Subordinate. The Company agrees, and each holder (a
“Holder”) of the [Insert: Debt being subordinated] (the “Notes”) by accepting a
Note agrees, that the indebtedness evidenced by the Notes is subordinated in
right of payment, to the extent and in the manner provided herein, to the prior
payment in full, in cash or cash equivalents of all Senior Indebtedness1 (as
defined below) and that the subordination is for the benefit of and enforceable
by the holders of such Senior Indebtedness. Only Senior Indebtedness shall rank
senior to the Notes in accordance with the provisions set forth herein. The
Notes shall in all respects rank pari passu with, or be senior to, all other
Indebtedness of the Company.
          2. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or dissolution of the Company, in a bankruptcy, reorganization,
insolvency, receivership or similar proceeding relating to the Company or its
property, an assignment by the Company for the benefit of its creditors or the
marshaling of the assets and liabilities of the Company:
          (1) the holders of Senior Indebtedness shall be entitled to receive
payment in full of all obligations due in respect of such Senior Indebtedness
before any Holder of the Notes shall be entitled to receive any payment of
principal of, premium or interest on the Notes; and
          (2) until such Senior Indebtedness is paid in full in cash or cash
equivalents, any distribution to which Holders would be entitled but for the
subordination provision contained herein shall be made to holders of such Senior
Indebtedness as their interests may appear;
except that Holders may receive (a) securities that are subordinated to the
Senior Indebtedness on terms substantially similar to the terms of subordination
contained herein (the “Permitted Junior Securities”) and (b) payments and other
distributions made from any defeasance trust created pursuant to [Insert
reference to relevant defeasance provisions.]
          Section 3. Default on the Designated Senior Indebtedness of the
Company. (a) The Company may not pay the principal of, premium or interest on
the Notes or make any deposit into any defeasance trust account and may not
repurchase, redeem or otherwise retire any Notes (collectively, “pay the
Notes”), other than payments and other distributions in the form of Permitted
Junior Securities or from any defeasance trust created pursuant to this
Indenture if:
     (1) a payment default on the Designated Senior Indebtedness occurs and is
continuing beyond any applicable grace period; or
     (2) any other default occurs and is continuing on such Designated Senior
Indebtedness that permits the holders thereof to accelerate its maturity and the
[Insert name of Trustee under the indenture under which the Notes are issued]
(the
 

1   Senior Indebtedness and Designated Senior Indebtedness will include all
obligations of [the Company] now or hereafter existing under or in respect of
the 3-Year Credit Agreement, dated as of May 10, 2004, as amended and restated
on September 27, 2005 among the Company, the Agent and the Lenders party thereto
(including, without limitation, any extensions, modifications, substitutions,
replacements, refinancings, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding). Senior
Indebtedness will include, and Designated Senior Indebtedness may include, all
other existing indebtedness for money borrowed of the Company.

3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Trustee”) receives a notice of that default (a “Payment Blockage Notice”)
from the Company or [Insert representative for holders of Designated Senior
Indebtedness].
          (b) Payments on the Notes may and shall be resumed:
     (1) in the case of a payment default, upon the date on which it is cured or
waived; and
     (2) in case of a Payment Blockage Notice relating to a nonpayment default,
the earlier of the date on which it is cured or waived or 179 days after the
date on which such Payment Blockage Notice is received, unless the maturity of
the relevant Designated Senior Indebtedness has been accelerated.
          (c) No new Payment Blockage Notice may be delivered unless and until:
     (1) 360 days have elapsed since the effectiveness of the immediately prior
Payment Blockage Notice; and
     (2) all scheduled payments of principal of and interest on the Notes that
have come due have been paid in full in cash.
          (d) No nonpayment default that existed or was continuing on the date
of delivery of any Payment Blockage Notice to the Trustee shall be, or be made,
the basis for a subsequent Payment Blockage Notice unless that default shall
have been cured or waived for a period of not less than 180 days.
          4. When Distribution Must Be Paid Over. If a distribution is made to
Holders that because of these subordination provisions should not have been made
to them, the Holders who receive the distribution shall hold it in trust for
holders of the Senior Indebtedness and pay it over to them (or their
representative) as their interests may appear.
          5. Subrogation. After all Senior Indebtedness is paid in full in cash
or cash equivalents and until the Notes are paid in full in cash or cash
equivalents, Holders shall be subrogated to the rights of holders of the Senior
Indebtedness to receive distributions applicable to the Senior Indebtedness. A
distribution made under these subordination provisions to holders of such Senior
Indebtedness which otherwise would have been made to Holders is not, as between
the Company and Holders, a payment by the Company on such Senior Indebtedness.
          6. Relative Rights. These subordination provisions define the relative
rights of the Holders and holders of Senior Indebtedness. Nothing in this
Indenture shall:
     (1) impair, as between the Company and Holders, the obligation of the
Company, which is absolute and unconditional, to pay its obligations in respect
of the Notes in accordance with their terms; or
     (2) prevent the Trustee or any Holder from exercising its available
remedies upon a Default, subject to the rights of holders of Senior Indebtedness
to receive distributions otherwise payable to Holders as provided herein.
          7. Subordination May Not Be Impaired by the Company. No right of any
holder of Senior Indebtedness of the Company to enforce the subordination of the
Indebtedness evidenced by the Notes shall be impaired by any act or failure to
act by the Company or by its failure to comply with this [Indenture].
          8. Trust Moneys Not Subordinated. Notwithstanding anything contained
herein to the contrary, payments from money or the proceeds of U.S. Government
Obligations held in trust under
3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



[Insert reference to relevant defeasance provisions] by the Trustee for the
payment of principal of and interest on the Notes shall not be subordinated to
the prior payment of any Senior Indebtedness or subject to the restrictions set
forth herein, and none of the Holders shall be obligated to pay over any such
amount to the Company or any holder of Senior Indebtedness or any other creditor
of the Company.
          9. Reliance by Holders of Senior Indebtedness on Subordination
Provisions. Each Holder by accepting a Note acknowledges and agrees that the
foregoing subordination provisions are, and are intended to be, an inducement
and a consideration to each holder of any Senior Indebtedness, whether such
Senior Indebtedness was created or acquired before or after the issuance of the
Notes, to acquire and continue to hold, or to continue to hold, such Senior
Indebtedness and such holder of such Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Senior Indebtedness.

3-Year Credit Agreement

3



--------------------------------------------------------------------------------



 



EXHIBIT A - FORM OF
NOTE
      

U.S.$                        Dated:                     , 200_

          FOR VALUE RECEIVED, the undersigned, THE INTERPUBLIC GROUP OF
COMPANIES, INC., a Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of __________(the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Revolving
Credit Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances and Swing Line Advances made by the Lender to the
Borrower pursuant to the 3-Year Credit Agreement dated as of May 10, 2004,
amended and restated as of September 27, 2005, among the Borrower, the Lender
and certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
syndication agent, HSBC Bank USA, Lloyds TSB Bank plc and UBS AG, Stamford
Branch, as co-documentation agents, Citigroup Global Markets Inc., as lead
arranger and book manager, and Citibank, N.A. as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
such date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Advance and each Swing Line Advance from the date of
such Revolving Credit Advance or such Swing Line Advance, as the case may be,
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
          Both principal and interest in respect of each Advance (i) in Dollars
are payable in lawful money of the United States of America to the Agent at its
account maintained at 399 Park Avenue, New York, New York 10043, in same day
funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances and Swing
Line Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance and Swing Line Advance being evidenced by this Promissory Note,
(ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
          This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            THE INTERPUBLIC GROUP OF
COMPANIES, INC.
      By           Title:             

3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               

3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



EXHIBIT B - FORM OF
NOTICE OF BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [The Interpublic Group of Companies, Inc.][Name of
Designated Subsidiary], refers to the 3- Year Credit Agreement dated as of
May 10, 2004, amended and restated as of September 27, 2005 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among The Interpublic Group of Companies,
Inc., certain Lenders parties thereto, JPMorgan Chase Bank, N.A., as syndication
agent, HSBC Bank USA, Lloyds TSB Bank plc and UBS AG, Stamford Branch, as
co-documentation agents, Citigroup Global Markets Inc., as lead arranger and
book manager, and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is ______, 200_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is [$______][for a
Revolving Credit Borrowing in a Committed Currency, list currency and amount of
Revolving Credit Borrowing].
     (iv) [The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Borrowing is ___month[s].]
     (v) The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement [and in the Designation Agreement of the undersigned] are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default, and
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



          (C) the proceeds of the Proposed Borrowing will be used to fund known
cash requirements of the Company and its Consolidated Subsidiaries in the
ordinary course of their respective businesses.

            Very truly yours,


[THE INTERPUBLIC GROUP OF
COMPANIES, INC.][DESIGNATED SUBSIDIARY]
      By           Title:             

3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the 3-Year Credit Agreement dated as of May 10,
2004, amended and restated as of September 27, 2005 (as amended or modified from
time to time, the “Credit Agreement”) among The Interpublic Group of Companies,
Inc., a Delaware corporation (the “Company”), the Lenders (as defined in the
Credit Agreement), JPMorgan Chase Bank, N.A., as syndication agent, HSBC Bank
USA, Lloyds TSB Bank plc and UBS AG, Stamford Branch, as co-documentation
agents, Citigroup Global Markets Inc., as lead arranger and book manager, and
Citibank, N.A., as agent for the Lenders (the “Agent”). Terms defined in the
Credit Agreement and not defined herein are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule 1 hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule I hereto of all
outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof.
After giving effect to such sale and assignment, the amount of the Assignee’s
Revolving Credit Commitment, and Letter of Credit Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note, if any, held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Revolving Credit Commitment assumed by the Assignee
pursuant hereto or new Notes payable to the order of the Assignee in an amount
equal to the Revolving Credit Commitment assumed by the Assignee pursuant hereto
and] the Assignor in an amount equal to the Revolving Credit Commitment retained
by the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



“Assignment Effective Date”) shall be the date of acceptance hereof by the
Agent, unless otherwise specified on Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Assignment Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.11, 2.14 and 9.04 of the Credit
Agreement to the extent any claim thereunder relates to an event arising prior
to this Assignment and Acceptance) and be released from its obligations under
the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Assignment Effective Date, the Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Assignment Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by facsimile shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.
3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Percentage interest assigned:
    — %
Assignee’s Revolving Credit Commitment:
  $ —  
Assignee’s Letter of Credit Commitment:
  $ —  
Aggregate outstanding principal amount of Advances assigned:
  $ —  
Principal amount of Note payable to Assignee:
  $ —  
Principal amount of Note payable to Assignor:
  $ —  
Assignment Effective Date*:_______________, 200_
       

            [NAME OF ASSIGNOR], as Assignor
            By           Title:        Dated: _______________, 200_        [NAME
OF ASSIGNEE], as Assignee
            By           Title:            Dated: _______________, 200_

Domestic Lending Office:
                [Address]

Eurocurrency Lending Office:
                [Address]     

 

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3-Year Credit Agreement

3



--------------------------------------------------------------------------------



 



Accepted [and Approved]** this


___________________________ day of ___________________________, 200_
CITIBANK, N.A., as Agent


By___________________________



Title:
[Approved this___day
of ________________________, 200_
THE INTERPUBLIC GROUP OF COMPANIES, INC.


By ________________________]*
 

** Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *  Required if the Assignee is
an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

3-Year Credit Agreement

4



--------------------------------------------------------------------------------



 



EXHIBIT D-1 — FORM OF
OPINION OF CLEARY,
GOTTLIEB, STEEN &
HAMILTON
                    [Restatement Date]
The parties named as Lenders in
  the below-referenced Credit Agreement
Ladies and Gentlemen:
          We have acted as special counsel to The Interpublic Group of
Companies, Inc., a Delaware corporation (the “Company”), in connection with that
certain 3-Year Credit Agreement dated as of May 10, 2004, amended and restated
as of September 27, 2005 (the “Credit Agreement”), among the Company, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as syndication agent, HSBC
Bank USA, Lloyds TSB Bank plc and UBS AG, Stamford Branch, as co-documentation
agents, Citigroup Global Markets Inc., as lead arranger and book manager, and
Citibank, N.A., as Agent for said Lenders. This opinion is furnished to you
pursuant to Section 3.01(d)(iv) of the Credit Agreement.
          In arriving at the opinions expressed below, we have reviewed the
following documents:

  (1)   an executed copy of the Credit Agreement;     (2)   executed copies of
the Notes (as defined in the Credit Agreement), dated the date hereof, of the
Company payable to the Lenders named therein (the “Company Notes”); and     (3)
  the other documents furnished by the Company pursuant to Article III of the
Credit Agreement.

In addition, we have reviewed the originals or copies certified or otherwise
identified to our satisfaction of all such corporate records of the Company and
such other instruments and other certificates of public officials, officers and
representatives of the Company and such other persons, and we have made such
investigations of law, as we have deemed necessary as a basis for the opinions
expressed below.
          In rendering the opinions expressed below, we have assumed the
authenticity of all documents submitted to us as originals and the conformity to
the originals of all documents submitted to us as copies. In addition, we have
assumed and have not verified the accuracy as to factual matters of each
document we have reviewed (including, without limitation, the accuracy of the
representations and warranties of the Company in the Credit Agreement).
          Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is our opinion that:
     1. The Company has corporate power to enter into the Credit Agreement and
the Company Notes and to perform its obligations thereunder.
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     2. The execution and delivery by the Company of the Credit Agreement and
the Company Notes have been duly authorized by all necessary corporate action of
the Company.
     3. The performance by the Company of its obligations under the Credit
Agreement and the Company Notes (a) does not require any consent, approval,
authorization, registration or qualification of or with any governmental
authority of the United States, the State of Delaware or the State of New York
and (b) does not result in a violation of any applicable United States federal
or New York State law, rule or regulation or the Delaware General Corporation
Law.
     4. The Credit Agreement is a valid, binding and enforceable agreement of
the Company.
     5. The Company Notes, after giving effect to the initial borrowing by the
Company under the Credit Agreement, will be valid, binding and enforceable
obligations of the Company.
          Insofar as the foregoing opinions relate to the validity, binding
effect or enforceability of any agreement or obligation of the Company, (a) we
have assumed that each party to such agreement or obligation has satisfied those
legal requirements that are applicable to it to the extent necessary to make
such agreement or obligation enforceable against it (except that no such
assumption is made as to the Company regarding matters of the federal law of the
United States of America, the law of the State of New York or the General
Corporation Law of the State of Delaware that in our experience normally would
be applicable to general business entities with respect to such agreement or
obligation) and (b) such opinions are subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.
          We express no opinion as to the applicability or effect of the laws of
any jurisdiction other than the State of New York wherein any Lender may be
located or wherein enforcement of the Credit Agreement or the Notes may be
sought that may limit the rates of interest which may be charged or collected.
          We express no opinion as to (a) Section 2.15 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation or (b) Section 9.12 of the Credit Agreement.
          We have assumed that any assignments made by or among the Lenders of
their rights and obligations under the Credit Agreement will not contravene New
York Judiciary Law Section 489 (which makes it a criminal offense to take an
assignment of a debt obligation with the intent of and for the purpose of
bringing an action or proceeding thereon).
          We note that the designations in Section 9.13(a) of the Credit
Agreement are (notwithstanding the waiver in Section 9.13(b) of the Credit
Agreement) subject to the power of such federal court to transfer actions
pursuant to 28 U.S.C. §1404(a) or to dismiss such actions or proceedings on the
grounds that such a federal court is an inconvenient forum for such action or
proceeding.
          With respect to the first sentence of Section 9.13(a) of the Credit
Agreement, we express no opinion as to the subject matter jurisdiction of any
United States federal court to adjudicate any action relating to the Credit
Agreement where jurisdiction based on diversity of citizenship under 28 U.S.C.
§1332 does not exist.
          The opinion expressed in paragraph 3 above relates only to those laws,
rules and regulations that, in our experience, are normally applicable to
general business entities with respect to performance of transactions of the
type referred to in the Credit Agreement.
          The foregoing opinions are limited to the law of the State of New
York, the General Corporation Law of the State of Delaware and the federal law
of the United States, but we express no opinion as to any state securities or
Blue Sky laws or United States federal securities laws.
3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



          We are furnishing this opinion letter to you solely for your benefit
in connection with the Credit Agreement. This opinion letter is not to be relied
on or furnished to any other person or used, circulated, quoted or otherwise
referred to for any other purpose. Notwithstanding the foregoing, a copy of this
opinion letter may be furnished to, and relied upon by, your successors and a
permitted transferee who becomes a party to the Credit Agreement as a Lender
thereunder, and you or any such successor or transferee may show this opinion to
any governmental authority pursuant to requirements of applicable law or
regulations. The opinions expressed herein are rendered on and as of the date
hereof, and we assume no obligation to advise you or any such transferee or
governmental authority or any other person, or to make any investigations, as to
any legal developments or factual matters arising subsequent to the date hereof
that might affect the opinions expressed herein.

            Very truly yours,


CLEARY, GOTTLIEB, STEEN & HAMILTON
      By:           Andrea G. Podolsky, a Partner             

3-Year Credit Agreement

3



--------------------------------------------------------------------------------



 



EXHIBIT D-2 — FORM OF
OPINION OF IN-HOUSE
COUNSEL OF THE COMPANY
                    [Restatement Date]
To each of the Lenders parties
  to the 3-Year Credit Agreement dated as of May 10, 2004,
  amended and restated as of September 27, 2005,
  among The Interpublic Group of Companies, Inc.,
  said Lenders and Citibank, N.A.,
  as Agent for said Lenders, and
  to Citibank, N.A., as Agent
3-Year Credit Agreement
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(d)(iv) of
the 3-Year Credit Agreement dated as of May 10, 2004, amended and restated as of
September 27, 2005 (the “Credit Agreement”), among The Interpublic Group of
Companies, Inc. (the “Company”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, HSBC Bank USA, Lloyds TSB Bank plc and UBS AG,
Stamford Branch, as co-documentation agents, Citigroup Global Markets Inc., as
lead arranger and book manager, and Citibank, N.A., as Agent for said Lenders.
Terms defined in the Credit Agreement are used herein as therein defined.
          I have acted as General Counsel for the Company in connection with the
preparation, execution and delivery of the Credit Agreement.
          In arriving at the opinions expressed below, I have examined the
following documents:
     (1) An executed copy of the Credit Agreement.
     (2) The documents furnished by the Company pursuant to Article III of the
Credit Agreement.
     (3) A copy of the Restated Certificate of Incorporation of the Company and
all amendments thereto (the “Charter”).
     (4) A copy of the by-laws of the Company and all amendments thereto (the
“By-laws”).
     (5) A certificate of the Secretary of State of Delaware, dated ___, 2005,
attesting to the continued corporate existence and good standing of the Company
in that State.
          In addition, I have examined the originals, or copies certified or
otherwise identified to my satisfaction, of such other corporate records of the
Company, certificates of public officials and of officers of the Company and
such other persons as I have deemed necessary as a basis for the opinions
expressed below.
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



          In rendering the opinions expressed below, I have assumed the
authenticity of all documents submitted to me as originals and the conformity to
the originals of all documents submitted to me as copies. In addition, I have
assumed and have not verified the accuracy as to factual matters of each
document I have reviewed (including, without limitation, the accuracy of the
representations and warranties of the Company in the Credit Agreement).
          Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is my opinion that:
     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware.
     2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated thereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any material contractual or
legal restriction known to me contained in any material document to which the
Company is a party or by which it is bound. The Credit Agreement and the Notes
have been duly executed and delivered on behalf of the Company.
     3. To the best of my knowledge, no authorization, approval or other action
by, and no notice to or filing with, any third party is required for the
execution, delivery and performance by the Company of the Credit Agreement and
the Notes.
     4. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or, except as disclosed in the Company’s reports filed with the Securities and
Exchange Commission prior to the Restatement Date, that are likely to have a
materially adverse effect upon the financial condition or operations of the
Company and its Consolidated Subsidiaries taken as a whole.
          With regard to clause (ii) of paragraph 2 above, I express no opinion
as to whether the deposit of cash into the L/C Cash Deposit Account would be
permissible under the applicable lien covenants (all of which permit the Company
to create liens in an amount based on its consolidated net worth) at the time
such cash is provided.
          The foregoing opinions are limited to the law of the State of New
York, the General Corporation Law of the State of Delaware and the Federal law
of the United States.
          I am furnishing this opinion letter to you solely for your benefit in
connection with the Credit Agreement. This opinion letter is not to be used,
circulated, quoted or otherwise referred to for any other purpose.
Notwithstanding the foregoing, a copy of this opinion letter may be furnished
to, and relied upon by, your successors and a permitted transferee who becomes a
party to the Credit Agreement as a Lender thereunder, and you or any such
successor or transferee may show this opinion to any governmental authority
pursuant to requirements of applicable law or regulations. The opinions
expressed herein are, however, rendered on and as of the date hereof, and I
assume no obligation to advise you or any such transferee or governmental
authority or any other person, or to make any investigations, as to any legal
developments or factual matters arising subsequent to the date hereof that might
affect the opinions expressed herein.

            Very truly yours,
                 Nicholas J. Camera, General Counsel             

3-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
  parties to the Credit Agreement
  (as defined below) and to Citibank, N.A.
  as Agent for such Lenders
Ladies and Gentlemen:
          Reference is made to the 3-Year Credit Agreement dated as of May 10,
2004, amended and restated as of September 27, 2005, among The Interpublic Group
of Companies, Inc. (the “Company”), certain other borrowers parties thereto, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as syndication agent, HSBC
Bank USA, Lloyds TSB Bank plc and UBS AG, Stamford Branch, as co-documentation
agents, Citigroup Global Markets Inc., as lead arranger and book manager, and
Citibank, N.A., as Agent for said Lenders (the “Credit Agreement”). Terms used
herein and defined in the Credit Agreement shall have the respective meanings
ascribed to such terms in the Credit Agreement.
          Please be advised that the Company hereby designates its undersigned
Subsidiary, ____________ (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.
          The Designated Subsidiary, in consideration of each Lender’s agreement
to extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
“Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
     (a) The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of ____________.
     (b) The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary’s charter or by-laws or (ii) any law, rule or regulation
applicable to the Designated Subsidiary or (iii) any material contractual or
legal restriction binding on the Designated Subsidiary. The Designation
Agreement and the Notes delivered by it have been duly executed and delivered on
behalf of the Designated Subsidiary.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
     (d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms.
3-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     (e) There is no pending or, to the knowledge of the Designated Subsidiary ,
threatened action or proceeding affecting the Designated Subsidiary or any of
its Subsidiaries before any court, governmental agency or arbitrator which
purports to affect the legality, validity or enforceability of this Designation
Agreement, the Credit Agreement or any Note of the Designated Subsidiary.
     This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

            Very truly yours,


THE INTERPUBLIC GROUP OF COMPANIES, INC.
      By           Name:           Title:           [THE DESIGNATED SUBSIDIARY]
      By           Name:           Title:        

3-Year Credit Agreement

2